Case 5:17-cv-00220-LHK Document 946-5 Filed 11/29/18 Page 1 of 20




            EXHIBIT E
                                                                                                Case 5:17-cv-00220-LHK         Document
                                                                                                              Federal Trade Commission        946-5No. Filed
                                                                                                                                       vs. Qualcomm,           11/29/18
                                                                                                                                                       17-cv-0220 (N.D. Cal.) Page 2 of 20
                                                                                                                                                   Qualcomm's Exhibit List


                                                                                                           Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                      Beginning Bates       Ending Bates              Sponsoring Witness                                                     Purpose
                                                                                                           Producing Party
                                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                                            Email regarding FW: Intel - Qualcomm Meeting 5/12 - Attorney
QX0002          QX0002         5/24/2005                                                                   Adams, Joe        86600DOC106552        86600DOC106554            Hayter, Dana                                                           anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                            Client Privileged & Confidential
                                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX0015          QX0015         9/30/2009    Revised Patent Agreement Proposal 9-30-09 - Confidential doc   Intel             86600DOC002305        86600DOC002307            Hayter, Dana; Hartogs, Michael; Aberle, Derek; Gonell, Fabian          anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0020          QX0020         2/1/2010     Infineon WLS RS Platform Roadmap with attachment(s)            Intel             86600DOC074395        86600DOC074401            Expert: Snyder, Edward; Expert: Williams, Tim; Wolff, Stefan           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                    anticompetitive
QX0021          QX0021         11/25/2010   Email regarding ICE Modem Options ppt with attachment(s)       Straub, Alexander 86600DOC065271        86600DOC065273            Expert: Williams, Tim; Wolff, Stefan (Intel)                           Reasons for Qualcomm’s success in the modem chip business
                                            Email regarding FW: RS roadmap workshop, update into RS M      Winkelmeyr,
QX0022          QX0022         5/4/2011                                                                                      INTEL-QCOM003401033   INTEL-QCOM003401036 Evans, Aicha (Intel); Wolff, Stefan (Intel)                                  Reasons for Qualcomm’s success in the modem chip business
                                            with attachment(s)                                             Christian
                                                                                                           Constantine,                                                                                                                             Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0023          QX0023         9/29/2011    Email regarding ICE RFP Feedback                                                 INTEL-QCOM000216400   INTEL-QCOM000216402 Wolff, Stefan (Intel); Expert: Edward, Snyder; Expert: Williams, Tim
                                                                                                           Kevin G                                                                                                                                  do not cause anticompetitive harm
                                            Email regarding Apple RF Feedback Oct 2011 pptx with                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX0024          QX0024         10/17/2011                                                                  Wolff, Stefan     INTEL-QCOM000718638   INTEL-QCOM000718649 Expert: Snyder, Edward; Expert: Williams, Tim; Wolff, Stefan (Intel)
                                            attachment(s)                                                                                                                                                                                           Apple were not anticompetitive
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0025          QX0025         3/21/2012    Email regarding ICE presentation 21-Mar-2012 with attachment(s) Lueftner, Thomas 86601DOC022146        86601DOC022150            Evans, Aicha (Intel); Expert: Williams, Tim; Wolff, Stefan (Intel)
                                                                                                                                                                                                                                                    do not cause anticompetitive harm
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                           Constantine,                                                      Expert: Snyder, Edward; Expert: Williams, Tim; Evans, Aicha (Intel);
QX0026          QX0026         3/30/2014    Email regarding Re: TDD TD-SCDMA URGENT                                          INTEL-QCOM000162907   INTEL-QCOM000162909                                                                              do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                           Kevin G                                                           Wolff, Stefan (Intel)
                                                                                                                                                                                                                                                    anticompetitive
                                                                                                                                                                             Evans, Aicha (Intel); Expert: Snyder, Edward; Expert: Williams, Tim;   Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0028          QX0028         3/21/2013    Email regarding RE: Ask for help on 7360                       Wolff, Stefan     INTEL-QCOM000134237   INTEL-QCOM000134241
                                                                                                                                                                             Wolff, Stefan (Intel)                                                  do not cause anticompetitive harm
                                            Email regarding
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0029          QX0029         3/27/2014                                                                   Wolff, Stefan     86600DOC014153        86600DOC014161            Eul, Hermann (Intel); Evans, Aicha (Intel); Wolff, Stefan (Intel)
                                                                                                                                                                                                                                                    do not cause anticompetitive harm
                                                                                                           Constantine,                                                                                                                             Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0031          QX0031         6/10/2011    Email regarding RE: ICE roadmap workshop for 2014                                INTEL-QCOM000214743   INTEL-QCOM000214748 Sauer, Matthias (Intel); Wolff, Stefan (Intel)
                                                                                                           Kevin G                                                                                                                                  do not cause anticompetitive harm
QX0032          QX0032         6/24/2011    Email regarding New RFP with attachment(s)                     Umerani, Wahid    INTEL-QCOM006166247   INTEL-QCOM006166259 Evans, Aicha (Intel); Expert: Williams, Tim                                  Reasons for Qualcomm’s success in the modem chip business
                                                                                                           Constantine,                                                                                                                             Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0033          QX0033         7/21/2011    Email regarding New RFP with attachment(s)                                       INTEL-QCOM000215595   INTEL-QCOM000215620 Evans, Aicha (Intel); Expert: Williams, Tim
                                                                                                           Kevin G                                                                                                                                  do not cause anticompetitive harm
                                            Email regarding FW: Hermann Eul Executive Briefing ICE LTE                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0037          QX0037         10/5/2011                                                                   Straub, Alexander INTEL-QCOM000749294   INTEL-QCOM000749299 Evans, Aicha (Intel); Expert: Snyder, Edward; Expert: Williams, Tim
                                            9_29_11 pptx with attachment(s)                                                                                                                                                                         do not cause anticompetitive harm
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0039          QX0039         10/5/2011    Email regarding FW: LTE comparison chart with attachment(s)    Straub, Alexander INTEL-QCOM000749196   INTEL-QCOM000749199 Evans, Aicha (Intel)                                                         do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                    anticompetitive
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0043          QX0043         8/28/2012    Email regarding FW: Private chat with Matthias                 Wolff, Stefan     INTEL-QCOM001729923   INTEL-QCOM001729923 Evans, Aicha (Intel)                                                         do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                    anticompetitive
                                            Email regarding FW: IMC roadmap (was Re: IMC key milestone                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0045          QX0045         11/1/2012                                                                   Lindner, Thomas INTEL-QCOM001432423     INTEL-QCOM001432428 Evans, Aicha (Intel); Expert: Williams, Tim; Sauer, Matthias (Apple)
                                            update)                                                                                                                                                                                                 do not cause anticompetitive harm
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                            Email regarding RE: ICE 2015 requirements; MoM of May 17th
QX0048          QX0048         5/23/2013                                                                   Martin, Gerhard   INTEL-QCOM001673398   INTEL-QCOM001673408 Evans, Aicha (Intel); Expert: Williams, Tim                                  do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                            call with attachment(s)
                                                                                                                                                                                                                                                    anticompetitive
                                            Email regarding XMM7460 final ICE RFI materials with                                                                                                                                                    CDMA and premium LTE are not appropriate antitrust markets; Qualcomm’s business practices
QX0050          QX0050         9/9/2013                                                                    Zhang, Zhiwei     86601DOC034407        86601DOC034409            Evans, Aicha (Intel); Expert: Williams, Tim
                                            attachment(s)                                                                                                                                                                                           do not cause anticompetitive harm
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0075          QX0075         11/7/2012    Email regarding Re: Quick question on LTE product              Evans, Aicha      INTEL-QCOM001145202   INTEL-QCOM001145203 Evans, Aicha (Intel); Expert: Snyder, Edward; Keddy, Asha (Intel)            do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                    anticompetitive
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0076          QX0076         11/7/2012    Email regarding RE: Quick question on LTE product              Keddy, Asha       INTEL-QCOM001145240   INTEL-QCOM001145242 Evans, Aicha (Intel); Keddy, Asha (Intel)                                    do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                    anticompetitive
                                                                                                                                                                                                                                                    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0077          QX0077         1/20/2011    Email regarding Re: InterDigital - San Diego Presentation 101215 Keddy, Asha R   INTEL-QCOM007033037   INTEL-QCOM007033043 Expert: Snyder, Edward; Keddy, Asha (Intel)                                  do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                    anticompetitive




                                                                                                                                                              1 of 19
                                                                                                    Case 5:17-cv-00220-LHK         Document
                                                                                                                  Federal Trade Commission        946-5No. Filed
                                                                                                                                           vs. Qualcomm,           11/29/18
                                                                                                                                                           17-cv-0220 (N.D. Cal.) Page 3 of 20
                                                                                                                                                        Qualcomm's Exhibit List


                                                                                                                Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date           Description                                                                         Beginning Bates       Ending Bates            Sponsoring Witness                                                   Purpose
                                                                                                                Producing Party
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                              Intel's Response to FTC's Request for Comments in Connection
QX0079          QX0079         8/5/2011                                                                         Nied, Earl        N/A                   N/A                     Keddy, Asha (Intel)                                                    do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                              with its Patent Standards Workshop, Project No P11-1204
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0082          QX0082         8/19/2013      Email regarding Re: Lost of Galaxy S4 Zoom (Camera)               Evans, Aicha      INTEL-QCOM000965099   INTEL-QCOM000965100     Evans, Aicha (Intel)                                                   do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Modem chip business is highly competitive; Qualcomm's business practices do not cause
QX0084          QX0084         1/30/2015      Email regarding modem business with attachment(s)                 Kim, Sam          86601DOC015482        86601DOC015483          Evans, Aichatou
                                                                                                                                                                                                                                                       anticompetitive harm
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                              Email regarding today was not a good day to be from Intel   DO
QX0085          QX0085         9/16/2013                                                                        Krzanich, Brian   INTEL-QCOM000113034   INTEL-QCOM000113036     Evans, Aicha (Intel)                                                   do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                              NOT FORWARD!!!! AT ALL
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                Constantine,                                                                                                                           Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX0087          QX0087         3/21/2013      Email regarding Re: Meeting with Apple(Wireless) Bob Mansfield                      INTEL-QCOM000027415   INTEL-QCOM000027419     Evans, Aicha (Intel)
                                                                                                                Kevin                                                                                                                                  competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                              Email regarding FW: SoC Learnings Whitepaper with
QX0089          QX0089         5/10/2017                                                                        Wyatt, Carly      INTEL-QCOM000354039   INTEL-QCOM000354044     Evans, Aicha (Intel)                                                   do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                              attachment(s)
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                              Email regarding RE: Project Execution Leadership Virtual Teams
QX0090          QX0090         4/6/2016                                                                         Wolff, Stefan     INTEL-QCOM000350032   INTEL-QCOM000350038     Evans, Aicha (Intel)                                                   do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                              for Critical Programs
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0091          QX0091         12/20/2012     Email regarding QCom Benchmark Discussion with attachment(s) Glaser, Shelagh        INTEL-QCOM008048153   INTEL-QCOM008048187     Evans, Aicha (Intel); Expert: Snyder, Edward                           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Cellular Industry is thriving; Reasons for Qualcomm’s success in the modem chip business;
                                                                                                                                                                                Evans, Aicha (Intel); Expert: Chipty, Tasneem; Expert: Snyder, Edward;
QX0092          QX0092         7/6/2015       Email regarding PEG Benchmarking with attachment(s)               Ardalan, Kayvan INTEL-QCOM007957504     INTEL-QCOM007957535                                                                            Modem chip business is highly competitive; Qualcomm’s business practices do not cause
                                                                                                                                                                                Expert: Williams, Tim
                                                                                                                                                                                                                                                       anticompetitive harm
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                              Email regarding 7360 1$ Cost Challenge ---> Response with
QX0094          QX0094         9/12/2016                                                                        Jungman, Frank    INTEL-QCOM000487295   INTEL-QCOM000487302     Evans, Aicha (Intel)                                                   do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                              attachment(s)
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                              Email regarding Multi-Generational LTE Pricing Proposal - Final   Spangler, Samuel
QX0095          QX0095         5/30/2017                                                                                         INTEL-QCOM002236311    INTEL-QCOM002236327     Evans, Aicha (Intel); Expert: Chipty, Tasneem; Expert: Snyder, Edward do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                              Slides with attachment(s)                                         G
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0096          QX0096         7/20/2015      Email regarding RE: Call with Ruben ICE                           Evans, Aicha      INTEL-QCOM000372826   INTEL-QCOM000372826     Evans, Aicha (Intel); Expert: Snyder, Edward                           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; CDMA and premium LTE are not
                                                                                                                Islam, Abdullah                                                 Evans, Aicha (Intel); Expert: Snyder, Edward; Eul, Hermann (Intel);
QX0097          QX0097         9/13/2010      2010_04_22_100421-Project Mountain Presentation_Final_a ppt                         INTEL-QCOM005246984   INTEL-QCOM005247039                                                                            appropriate antitrust markets; Qualcomm’s business practices do not cause anticompetitive
                                                                                                                Tasfiqul                                                        Sauer, Matthias (Apple); Expert: Chipty, Tasneem
                                                                                                                                                                                                                                                       harm; Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                Evans, Aicha (Intel); Expert: Snyder, Edward; Eul, Hermann (Intel);    Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0098          QX0098         10/1/2010      From fast follower to leader v4 ppt                               Straub, Alexander INTEL-QCOM005246267   INTEL-QCOM005246308
                                                                                                                                                                                Sauer, Matthias (Apple)                                                do not cause anticompetitive harm
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX0100          QX0100         2/25/2011      Email regarding AW: RE: FW: TD-SCDMA                              Straub, Alexander 86600DOC064365        86600DOC064369          Expert: Williams, Tim; Eul, Hermann (Intel)
                                                                                                                                                                                                                                                       Apple were not anticompetitive
                                              Email regarding Draft for LTE Deep Dive for Dadi - Monday April                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0102          QX0102         4/2/2012                                                                       Moeller, Bernd      INTEL-QCOM006910893   INTEL-QCOM006910959     Eul, Hermann (Intel); Evans, Aicha (Intel)
                                              2 6 to 8 pm in OR with attachment(s)                                                                                                                                                                     do not cause anticompetitive harm
                                              Email regarding Apple Executive Briefing for Hermann Eul with Constantine,                                                                                                                               Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX0103          QX0103         4/18/2012                                                                                          INTEL-QCOM001003784   INTEL-QCOM001003800     Eul, Hermann (Intel); Evans, Aicha (Intel)
                                              attachment(s)                                                   Kevin                                                                                                                                    Apple were not anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX0104          QX0104         10/15/2014     Email regarding Intel Wireless                                    Clausen, Greg     INTEL-QCOM003979076   INTEL-QCOM003979077     Eul, Hermann (Intel); Mansfield, Robert (Apple)
                                                                                                                                                                                                                                                       Apple were not anticompetitive
                                              Email regarding 20110531 6th steering committee v5 2 pptx with                                                                                                                                           Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0105          QX0105         8/12/2011                                                                        Straub, Alexander INTEL-QCOM002912976   INTEL-QCOM002913014     Expert: Snyder, Edward; Lindner, Thomas (Intel)
                                              attachment(s)                                                                                                                                                                                            do not cause anticompetitive harm
                                              Email regarding                                                                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0109          QX0109         10/11/2013                                                                       Mohebbi, Babak    INTEL-QCOM004330074   INTEL-QCOM004330124     Evans, Aicha (Intel); Lindner, Thomas (Intel)
                                                                                                                                                                                                                                                       do not cause anticompetitive harm
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0110          QX0110              11/6/2012 Email regarding RE: 7260 V2 meeting with attachment(s)            Lindner, Thomas INTEL-QCOM002974583     INTEL-QCOM002974627     Expert: Williams, Tim; Lindner, Thomas (Intel)                         do not cause anticompetitive harm
                                              Email regarding RE: [ICE] Technology Review meeting series
                                                                                                                                                                                                                                                     Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0111          QX0111         11/6/2012      Kick-off : 1st session this Friday: Operator activities NEED      Lindner, Thomas INTEL-QCOM002974578     INTEL-QCOM002974582 Expert: Williams, Tim; Lindner, Thomas (Intel)
                                                                                                                                                                                                                                                     do not cause anticompetitive harm
                                              SUPPORT !!
                                                                                                                                                                                                                                                     Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0112          QX0112         12/12/2012     Email regarding FW: Question on 7262-TDD                          Zhang, Zhiwei     INTEL-QCOM002994017   INTEL-QCOM002994017 Expert: Williams, Tim; Lindner, Thomas (Intel)
                                                                                                                                                                                                                                                     do not cause anticompetitive harm




                                                                                                                                                                   2 of 19
                                                                                                   Case 5:17-cv-00220-LHK         Document
                                                                                                                 Federal Trade Commission        946-5No. Filed
                                                                                                                                          vs. Qualcomm,           11/29/18
                                                                                                                                                          17-cv-0220 (N.D. Cal.) Page 4 of 20
                                                                                                                                                    Qualcomm's Exhibit List


                                                                                                            Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                       Beginning Bates       Ending Bates            Sponsoring Witness                                                    Purpose
                                                                                                            Producing Party
                                            Email regarding RE: INTERNAL mail chain for ICE CA question;                                                                                                                                          Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0113          QX0113         1/9/2013                                                                  Martin, Gerhard      INTEL-QCOM001360855   INTEL-QCOM001360859 Lindner, Thomas (Intel); Expert: Williams, Tim
                                            RE: 7262/92 CA questions                                                                                                                                                                              do not cause anticompetitive harm
                                            Email regarding FW: MM7260 SE Architecture Workshop 12/13                                                                                                                                             Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0114          QX0114         4/10/2013                                                                 Zhang, Zhiwei        INTEL-QCOM001448899   INTEL-QCOM001448908 Expert: Williams, Tim; Lindner, Thomas (Intel)
                                            March 2013 ~~~ Action Items *** REMINDER ***                                                                                                                                                          do not cause anticompetitive harm
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0115          QX0115         1/15/2014    Email regarding RE: Lenovo update to MCG MPP China              Lindner, Thomas INTEL-QCOM001406283     INTEL-QCOM001406284 Expert: Williams, Tim; Lindner, Thomas (Intel)
                                                                                                                                                                                                                                                  do not cause anticompetitive harm
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX0117          QX0117         1/26/2018    Subpoena to Testify at Deposition in a Civil Action for Bain    Qualcomm          N/A                   N/A                     Johnson, Chris (Bain)
                                                                                                                                                                                                                                                  competitive; Qualcomm’s business practices do not cause anticompetitive harm
QX0120          QX0120         3/14/2011                                                                    Bain              BAIN00002230          BAIN00002230            Expert: Snyder, Edward; Johnson, Chris (Bain)                         Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0121          QX0121         8/30/2012                                                                    Bain              BAIN00000393          BAIN00000393            Expert: Snyder, Edward; Johnson, Chris (Bain)                         do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                  anticompetitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0122          QX0122         1/7/2014                                                                     Bain              BAIN00051010          BAIN00051010            Expert: Snyder, Edward; Johnson, Chris (Bain)                         do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                  anticompetitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                            Xanthakis,
QX0123          QX0123         7/10/2015                                                                                      BAIN00070742          BAIN00070754            Expert: Snyder, Edward; Johnson, Chris (Bain)                         do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                            Christopher
                                                                                                                                                                                                                                                  anticompetitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0124          QX0124         4/8/2011                                                                     Bain              BAIN00001665          BAIN00001665            Johnson, Chris (Bain)                                                 do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                  anticompetitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0126          QX0126         9/7/2012                                                                     Bain              BAIN00000058          BAIN00000325            Expert: Snyder, Edward; Johnson, Chris (Bain)                         do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                  anticompetitive
QX0202          QX0202         1/15/2010                                                                    MediaTek          MTK_00601420          MTK_00601420            Moynihan, Finbarr                                                     Modem chip business is highly competitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                            Expert: Chipty, Tasneem; Expert: Williams, Tim; Moynihan, Finbarr
QX0204          QX0204         8/1/2010                                                                     Hsu, HY           MTK_00652246          MTK_00652250                                                                                  do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                            (MediaTek)
                                                                                                                                                                                                                                                  anticompetitive
QX0208          QX0208         6/27/2017                                                                    Chien, George     MTK_00533745          MTK_00533746            Moynihan, Finbarr                                                     Modem chip business is highly competitive
QX0212          QX0212         3/11/2016                                                                    Lin, Ray          MTK_00296018          MTK_00296021            Moynihan, Finbarr                                                     Modem chip business is highly competitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX0213          QX0213         3/27/2017                                                                    Moffat, Robert    MTK_00797311          MTK_00797366            Expert: Chipty, Tasneem; Moynihan, Finbarr (MediaTek)                 do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                  anticompetitive
                                                                                                            Moynihan,                                                                                                                             Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX0214          QX0214         10/12/2017                                                                                     MTK_00454783          MTK_00454786            Moynihan, Finbarr
                                                                                                            Finbarr                                                                                                                               competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX0216          QX0216         3/16/2015                                                                    Odani, Mark       MTK_00245034          MTK_00245036            Moynihan, Finbarr
                                                                                                                                                                                                                                                  competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                  Qualcomm's business practices are justified; Qualcomm's business practices do not cause
QX0218          QX0218         10/21/2009   Email regarding Many thanks and look forward for happy ending   Chang, David      Q2017MDL4_00010241    Q2017MDL4_00010241      Hartogs, Michael; Aberle, Derek
                                                                                                                                                                                                                                                  anticompetitive harm
                                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                                                                                                            Moynihan,
QX0219          QX0219         5/8/2014                                                                                       MTK_00816667          MTK_00816672            Moynihan, Finbarr (MediaTek)                                          anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                            Finbarr
                                                                                                                                                                                                                                                  commitments and not anticompetitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                            Sauer, Matthias (Apple); Schafer, Aaron (Apple); Moynihan, Finbarr
                QX0221         5/18/2017    Email regarding Cellular RFP with attachment(s)                 Chhugani, Sunil   APL-QC-FTC_11310603   APL-QC-FTC_11310606                                                                           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                            (MediaTek)
QX0221                                                                                                                                                                                                                                            anticompetitive
QX0222          QX0222         11/9/2017                                                                    Keating, Kevin    MTK_00450489          MTK_00450491            Moynihan, Finbarr                                                     Modem chip business is highly competitive
                                                                                                                                                                            Ahn, Seungho (Samsung); Hojin Kang, Alex (Samsung); Kalkman, John
QX0519          QX0519         12/14/2013   Business Report of Procurement Group 1                          Samsung           SFT-0030196           SFT-0030235                                                                                  Modem chip business is highly competitive
                                                                                                                                                                            (Samsung); Lee, Injung (Samsung)
                                                                                                                                                                                                                                                 Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0520          QX0520         1/6/2010     First Chipset Committee Meeting Minutes with translation(s)     Samsung           SFT-0030001           SFT-0030004             Kang, Hojin (Samsung); Lee, Injung (Samsung)
                                                                                                                                                                                                                                                 are justified
                                                                                                                                                                            Expert: Chipty, Tasneem; Hojin Kang, Alex (Samsung); Kalkman, John
QX0521          QX0521         1/26/2012    Modem Management Plan with translation(s)                       Samsung           SFT-0030124           SFT-0030140                                                                                  Modem chip business is highly competitive
                                                                                                                                                                            (Samsung)
                                                                                                                                                                            Expert: Chipty, Tasneem; Hojin Kang, Alex (Samsung); Kalkman, John
QX0522          QX0522         4/14/2013    Second Chipset Committee with translation(s)                    Samsung           SFT-0030560           SFT-0030582                                                                                  Modem chip business is highly competitive
                                                                                                                                                                            (Samsung)
QX0524          QX0524         1/5/2015     Email regarding RE: RE: MDM9x35 Price Issue                     Kwon, O H         Q2014FTC02161769      Q2014FTC02161775        Amon, Cristiano; Hojin Kang, Alex (Samsung); Expert: Chipty, Tasneem Cellular Industry is thriving; Modem chip business is highly competitive




                                                                                                                                                               3 of 19
                                                                                                     Case 5:17-cv-00220-LHK         Document
                                                                                                                   Federal Trade Commission        946-5No. Filed
                                                                                                                                            vs. Qualcomm,           11/29/18
                                                                                                                                                            17-cv-0220 (N.D. Cal.) Page 5 of 20
                                                                                                                                                         Qualcomm's Exhibit List


                                                                                                                  Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                             Beginning Bates      Ending Bates          Sponsoring Witness                                                     Purpose
                                                                                                                  Producing Party
                                                                                                                                                                                                                                                      Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX0530          QX0530         10/26/2011   Review of Modem Chip Agreement with translation(s)                    Samsung          SFT-0007264           SFT-0007266           Kim, Yooseok; Hong, Andrew
                                                                                                                                                                                                                                                      are justified; Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                      Qualcomm's business practices are justified; Qualcomm's business practices do not cause
QX0534          QX0534         7/29/2013    7 (eng) Nokia-HTC Standstill docx                                     Samsung          SFT-0000803           SFT-0000804           Kim, Yooseok; Hong, Andrew; Aberle, Derek; Gonell, Fabian
                                                                                                                                                                                                                                                      anticompetitive harm
                QX0536;
                CX2629;                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                            6f108d81-7748-4ed2-83f8-61ce9a75667b_           2018-01-30
                CX6624;                                                                                                                                                        Ahn, Seungho (Samsung); Chen, Liren; Gonell, Fabian; Hong, Andrew      not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX0536                         1/29/2018    Purchases of QCOM Components for use in Lic Products                  Qualcomm         QAPPCMSD02163035      QAPPCMSD02163036
                PX0282;                                                                                                                                                        (Samsung); Rogers, Alex                                                practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                   pdf
                PX0309;                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                PX0928
                                                                                                                                                                                                                                                      Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                QX0537;
                                                                                                                                                                                                                                                      not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX0537          QX0544;        1/1/2018                                                                           Qualcomm         QAPPCMSD02163098      QAPPCMSD02163113      Chen, Liren; Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                                      practices do not cause anticompetitive harm; Device-level licensing is consistent with
                CX6630
                                                                                                                                                                                                                                                      Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                      Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                QX0539;                     Approval Request for the Conclusion of Amendment to Patent                                                                         Hong, Andrew (Samsung); Kalkman, John (Samsung); Lee, Injung
QX0539                         10/15/2009                                                                         Samsung          SFT-0006775           SFT-0006782                                                                                  anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                QX0554                      Agreement with translation(s)                                                                                                      (Samsung)
                                                                                                                                                                                                                                                      commitments and not anticompetitive
QX0546          QX0546         2/4/2008     Email regarding Re: Renewal Notice                                    Aberle, Derek    Q2017MDL3_00039813    Q2017MDL3_00039814    Aberle, Derek; Lee, Injung (Samsung)                                   Qualcomm's license agreements are not the result of coercion
                QX0548;                                                                                                                                                                                                                               Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0548                         2/16/2016    Results Report on the 6th Negotiation with translation(s)             Samsung          SFT-0036174           SFT-0036176           Lee, Injung (Samsung)
                CX2567                                                                                                                                                                                                                                are justified
                QX0549;
                                                                                                                                                                                                                                                      Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0549          CX2568;        2/12/2016    Results report on the 7th round of negotiations with translation(s)   Samsung          SFT-0036177           SFT-0036179           Lee, Injung (Samsung)
                                                                                                                                                                                                                                                      Qualcomm’s FRAND commitments and not anticompetitive
                CX2568A
                QX0550;                                                                                                                                                                                                                               Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0550                         9/18/2008    Results report on the 8th round of negotiations with translation(s)   Samsung          SFT-0036180           SFT-0036182           Lee, Injung (Samsung)
                CX2569                                                                                                                                                                                                                                are justified
                QX0551;                                                                                                                                                        Hojin Kang, Alex (Samsung); Lee, Injung (Samsung); Expert: Chipty,
QX0551                         2/12/2016    Report on the 1st Negotiation with translation(s)                     Samsung          SFT-0036160           SFT-0036161                                                                                  Modem chip business is highly competitive
                CX2562                                                                                                                                                         Tasneem
                                            Email regarding Undeliverable: Re: March 4th meeting with                                                                                                                                               Qualcomm’s license agreements are not the result of coercion; G Qualcomm’s business
QX0552          QX0552         3/18/2008                                                                          Aberle, Derek    Q2014FTC00794671      Q2014FTC00794673      Aberle, Derek; Gonell, Fabian
                                            attachment(s)                                                                                                                                                                                           practices are justified
                                            Email regarding March 27th meeting(claim charts) with                                                                                                                                                   Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX0553          QX0553         3/24/2008                                                                          Lee, Heungmo     Q2017MDL3_00039830    Q2017MDL3_00039836    Aberle, Derek; Lee, Injung; Altman, Steven; Hartogs, Michael
                                            attachment(s)                                                                                                                                                                                           are justified
                                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0556          QX0556         12/12/2012   Samsung submission to ITC                                             Samsung          N/A                   N/A                   Ahn, Seungho (Samsung); Lee, Injung (Samsung)
                                                                                                                                                                                                                                                    Qualcomm’s FRAND commitments and not anticompetitive
                                            Email regarding Re: Re: Re: Report on Summary of Nokia's                                                                                                                                                Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0557          QX0557         4/13/2015                                                                          Lee, Injung      SFT-2657060           SFT-2657061           Ahn, Seungho (Samsung); Lee, Injung (Samsung)
                                            Rebuttal Brief with translation(s)                                                                                                                                                                      Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                    Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX0558          QX0558         11/21/2009   Modem chip acquisition status with translation(s)                     Samsung          SFT-0014133           SFT-0014134           Lee, Injung; Aberle, Derek
                                                                                                                                                                                                                                                    are justified; Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                    Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0560          QX0560         4/6/2013     RMC IPR strategy and operations pptx with attachment(s)               Samsung          SFT-3145866           SFT-3145893           Kalkman, John (Samsung)                                              are justified; Qualcomm’s business practices do not cause anticompetitive harm; Device-level
                                                                                                                                                                                                                                                    licensing is consistent with Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                    Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX0561          QX0561         4/29/2012    IP Issues Under Management of DS with translation(s)                  Samsung          SFT-2284599           SFT-2284601           Kim, Yooseok; Gonell, Fabian
                                                                                                                                                                                                                                                    are justified
                                                                                                                                                                                                                                                    Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0562          QX0562         10/20/2011   Email regarding sale of modem chips with translation(s)               Samsung          SFT-2925191           SFT-2925192           Ahn, Seungho (Samsung); Kim, Yooseok (Samsung)                       are justified; Device-level licensing is consistent with Qualcomm’s FRAND commitments and
                                                                                                                                                                                                                                                    not anticompetitive
                QX0564;                     Negotiation Results Report regarding modem chips with                                                                                                                                                   Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX0564                         2/16/2012                                                                          Samsung          SFT-0008700           SFT-0008702           Kim, Yooseok; Gonell, Fabian
                CX2507                      translation(s)                                                                                                                                                                                          are justified; Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                    Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX0565          QX0565         3/21/2013    Report on Meeting Results with translation(s)                         Samsung          SFT-0007261           SFT-0007263           Kim, Yooseok; Reifschneider, Eric; Gonell, Fabian
                                                                                                                                                                                                                                                    are justified
                                                                                                                                                                                                                                                    Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX0566          QX0566         5/20/2013    Meeting Result Report with translation(s)                             Samsung          SFT-0013319           SFT-0013323           Kim, Yooseok; Reifschneider, Eric; Gonell, Fabian
                                                                                                                                                                                                                                                    are justified
                                                                                                                                                                                                                                                    Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                                            Samsung memo regarding meeting with Qualcomm with                                                                                  Aberle, Derek; Gonell, Fabian; Kalkman, John (Samsung); Kim, Yooseok
QX0567          QX0567         7/29/2013                                                                          Samsung          SFT-0000805           SFT-0000806                                                                                anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                            translation(s)                                                                                                                     (Samsung); Reifschneider, Eric
                                                                                                                                                                                                                                                    commitments and not anticompetitive
                                                                                                                                                                                                                                                    Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0572          QX0572         6/27/2010    Re: Re: Meeting                                                       Samsung          APL-QC-FTC_36935452   APL-QC-FTC_36935456   Ahn, Seungho (Samsung); Watrous, BJ (Apple); Williams, Jeff (Apple) are justified; Device-level licensing is consistent with Qualcomm’s FRAND commitments and
                                                                                                                                                                                                                                                    not anticompetitive




                                                                                                                                                                    4 of 19
                                                                                                 Case 5:17-cv-00220-LHK         Document
                                                                                                               Federal Trade Commission        946-5No. Filed
                                                                                                                                        vs. Qualcomm,           11/29/18
                                                                                                                                                        17-cv-0220 (N.D. Cal.) Page 6 of 20
                                                                                                                                                  Qualcomm's Exhibit List


                                                                                                          Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                     Beginning Bates       Ending Bates          Sponsoring Witness                                                    Purpose
                                                                                                          Producing Party
                                                                                                                                                                        Ahn, Seungho (Samsung); Kalkman, John (Samsung); Watrous, BJ          Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0573          QX0573         6/20/2013    Letter to Watrous from Samsung                                Chi, Jae Wan      SFT-2640002           SFT-2640003
                                                                                                                                                                        (Apple)                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                              Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0574          QX0574         7/25/2011    Email regarding Fwd: Apple : FRAND with attachment(s)         Teksler, Boris    APL-QC-FTC_34726648   APL-QC-FTC_34726653   Ahn, Seungho (Samsung); Blevins, Tony (Apple); Watrous, BJ (Apple)    are justified; Device-level licensing is consistent with Qualcomm’s FRAND commitments and
                                                                                                                                                                                                                                              not anticompetitive
                                                                                                                                                                                                                                              Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
                                                                                                                                                                        Ahn, Seungho (Samsung); Kalkman, John (Samsung); Watrous, BJ
QX0575          QX0575         3/22/2013    March 22,2013 Samsung letter to Apple pdf                     Samsung           SFT-2639967           SFT-2639968                                                                                 are justified; Device-level licensing is consistent with Qualcomm’s FRAND commitments and
                                                                                                                                                                        (Apple)
                                                                                                                                                                                                                                              not anticompetitive
                                                                                                                                                                                                                                              Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0577          QX0577         1/31/2012    Letter from Samsung to Apple                                  Samsung           SFT-2639976           SFT-2639977           Ahn, Seungho (Samsung); Kalkman, John (Samsung)
                                                                                                                                                                                                                                              Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                              Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0578          QX0578         5/11/2012    Letter from Kim to Teksler                                    Kim, Seongwoo     APL-QC-FTC_34544648   APL-QC-FTC_34544651   Ahn, Seungho (Samsung); Blevins, Tony (Apple); Watrous, BJ (Apple)
                                                                                                                                                                                                                                              Qualcomm’s FRAND commitments and not anticompetitive
                                            Email regarding Fwd: Re: (Question) Re: Please call with
QX0579          QX0579         1/13/2016                                                                  Choi, SB          SFT-2230828           SFT-2230834           Ahn, Seungho (Samsung); Lee, Injung (Samsung)                         Qualcomm’s license agreements are not the result of coercion
                                            attachment(s) and translation(s)
                                                                                                                                                                                                                                              Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
                                            Email regarding Qualcomm-                        Terms with
QX0580          QX0580         9/5/2013                                                                   Lee, Dongwoo      SFT-2757075           SFT-2757079           Anh, Seungho (Samsung); Lee, Injung (Samsung)                         are justified; Device-level licensing is consistent with Qualcomm’s FRAND commitments and
                                            attachment(s) and translation(s)
                                                                                                                                                                                                                                              not anticompetitive
                                            Email regarding CEO Note Update Request with attachment(s)                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0582          QX0582         4/10/2014                                                                  Lee, Dongg        SFT-2764114           SFT-2764122           Ahn, Seungho (Samsung)
                                            and translation(s)                                                                                                                                                                                Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                              Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX0583          QX0583         2/17/2016    Company Q Response with translation(s)                        Samsung           SFT-2969937           SFT-2969941           Ahn, Seungho (Samsung); Kalkman, John (Samsung)                       are justified; Qualcomm’s business practices do not cause anticompetitive harm; Device-level
                                                                                                                                                                                                                                              licensing is consistent with Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                              Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0879          QX0879         8/28/2017                                                                  Blackberry        BB-Q-ATR-01009815     BB-Q-ATR-01009833     Grubbs, John (Blackberry)
                                                                                                                                                                                                                                              Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                              Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX0881          QX0881         11/10/2017                                                                 Blackberry        BB-Q-ATR-01011257     BB-Q-ATR-01011364     Grubbs, John (Blackberry)
                                                                                                                                                                                                                                              Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                QX1017;                                                                                                                                                 Expert: Williams, Tim; Rango, Robert (Broadcom); McGregor, Scott
QX1003                         5/13/2014    Cellular Scenarios                                            Broadcom          BCRM000238            BCRM000250                                                                                  do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                QX1003                                                                                                                                                  (Broadcom)
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1004          QX1004         4/17/2014    Email regarding RE: Apple - Aaron LTE notes                   McGregor, Scott   BRCM173176            BRCM173177            Rango, Robert (Broadcom)                                              do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                        Expert: Snyder, Edward; Rango, Robert (Broadcom); Expert: Williams,
QX1005          QX1005         5/8/2014     Email regarding Fwd: Apple LTE - bad news                     McGregor, Scott   BRCM173161            BRCM173162                                                                                  do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                        Tim
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1006          QX1006         5/14/2014    Email regarding RE: Blevins conversation                      McGregor, Scott   BRCM173157            BRCM173158            Expert: Snyder, Edward; Rango, Robert (Broadcom)                      do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1007          QX1007         5/10/2010    Mobile and Wireless Group Presentation                        Broadcom          BCRM000002            BCRM000025            Rango, Robert (Broadcom)                                              do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Device-level licensing is
                                            Email regarding RE: Tech Trading Thoughts: BRCM Print                                                                       Expert: Chipty, Tasneem; Expert: Snyder, Edward; Expert: Williams,
QX1009          QX1009         7/25/2011                                                                  Rango, Robert     BRCM174660            BRCM174661                                                                                  consistent with Qualcomm’s FRAND commitments and not anticompetitive; Qualcomm’s
                                            Tonight                                                                                                                     Tim; Rango, Robert (Broadcom)
                                                                                                                                                                                                                                              agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                              Modem chip business is highly competitive; Qualcomm’s business practices do not cause
QX1010          QX1010         2012         2012 3YP BOD PRESENTATION                                     Broadcom          BCRM000131            BCRM000172            Expert: Williams, Tim; Rango, Robert (Broadcom)
                                                                                                                                                                                                                                              anticompetitive harm
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1013          QX1013         6/21/2013    Email regarding Fwd: JK                                       McGregor, Scott   BRCM176297            BRCM176298            Expert: Williams, Tim; Rango, Robert (Broadcom)                       do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1014          QX1014         8/23/2013    Email regarding FW: Scenarios                                 McGregor, Scott   BRCM174110            BRCM174110            Rango, Robert (Broadcom)                                              do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1019          QX1019         2/13/2014    Minutes of a Meeting of the Board of Directors                Broadcom          BCRM000397            BCRM000428            Rango, Robert (Broadcom); McGregor, Scott (Broadcom)                  do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                              anticompetitive
                                                                                                                                                                                                                                              Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX1170          QX1170         09/30/2015                                                                 Shu, David        ZTE105686             ZTE105687             Aberle, Derek; Shen, Spencer
                                                                                                                                                                                                                                              are justified; Qualcomm's business practices do not cause anticompetitive harm




                                                                                                                                                              5 of 19
                                                                                                         Case 5:17-cv-00220-LHK         Document
                                                                                                                       Federal Trade Commission        946-5No. Filed
                                                                                                                                                vs. Qualcomm,           11/29/18
                                                                                                                                                                17-cv-0220 (N.D. Cal.) Page 7 of 20
                                                                                                                                                           Qualcomm's Exhibit List


                                                                                                                   Author / Sender /
Trial Ex. No.   Dep. Ex. No.     Date             Description                                                                        Beginning Bates       Ending Bates              Sponsoring Witness                                                     Purpose
                                                                                                                   Producing Party
                                                  Email regarding Re: URGENT Re: LTE RFP Review Presentation                                                                                                                                                Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
                QX1351           8/7/2011                                                                    Umerani, Wahid          APL-QC-FTC_07827378   APL-QC-FTC_07827400       Expert: Williams, Tim
QX1351                                            with attachment(s)                                                                                                                                                                                        competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                            Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                                     Expert: Snyder, Edward; Expert: Williams, Tim; Sauer, Matthias
                QX1353           3/8/2012         Email regarding Re:         schedule/project options             Sauer, Matthias   APL-QC-FTC_11041222   APL-QC-FTC_11041227                                                                              do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                     (Apple); Schell, Steve (Apple)
QX1353                                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                     Expert: Chipty, Tasneem; Expert: Snyder, Edward; Expert: Williams,     Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
                QX1357           1/31/2013        Email regarding Re: iPad roadmap planning - actions              Schell, Steve     APL-QC-FTC_01197513   APL-QC-FTC_01197514
QX1357                                                                                                                                                                               Tim; Schell, Steve (Apple)                                             Apple were not anticompetitive
QX1387          QX1387           02/22/2012       Apple letter to ETSI re FRAND PDF                                Apple             APL-QC-FTC_37126006   APL-QC-FTC_37126007       Watrous, BJ                                                            Qualcomm's license agreements are not the result of coercion
                Qualcomm
QX1388          Williams 0010;   02/03/2012       M6381-Google-MMI-Apple -Remedies pdf                             Apple             APL-QC-FTC_22482300   APL-QC-FTC_22482306       Watrous, BJ                                                            Qualcomm's license agreements are not the result of coercion
                QX1388
QX1389          QX1389           02/12/2012       Asia FRAND ppt                                                   Apple             APL-QC-FTC_22482703   APL-QC-FTC_22482703       Watrous, BJ                                                            Qualcomm's license agreements are not the result of coercion
QX1391          QX1391           3/20/2015                                                                         Ericsson          ERIC-QCOM-00021154    ERIC-QCOM-00021155        Watrous, BJ                                                            Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                                                                                                            Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX1392          QX1392           3/30/2015        March 30 2014 Alfalahi letter pdf                                Alfalahi, Kasim   APL-QC-FTC_36701850   APL-QC-FTC_36701852       Petersson, Christina; Watrous, BJ
                                                                                                                                                                                                                                                            are justified; Qualcomm's business practices do not cause anticompetitive harm
                                                  Email regarding Re: Nokia - Draft Letters - Privileged &
QX1394          QX1394           2/16/2017                                                                         Whitt, Jayna      APL-QC-FTC_35089935   APL-QC-FTC_35089948       Watrous, BJ                                                            Qualcomm’s license agreements are not the result of coercion
                                                  Confidential with attachment(s)
QX1396          QX1396           2/5/2016         Email regarding Fwd: Letter from BJ Watrous with attachment(s)   Gonell, Fabian    Q2017MDL1_02001041    Q2017MDL1_02001044        Gonell, Fabian; Watrous, BJ; Aberle, Derek; Rogers, Alex               Qualcomm's license agreements are not the result of coercion
QX1397          QX1397           2/17/2016        2016-02-17 Letter to BJ Watrous responding to 05Feb Letter pdf   Gonell, Fabian    APL-QC-FTC_32292649   APL-QC-FTC_32292651       Gonell, Fabian; Watrous, BJ; Aberle, Derek; Rogers, Alex               Qualcomm's license agreements are not the result of coercion
                                                                                                                                                                                     Blevins, Tony (Apple); Expert: Snyder, Edward; Mahe, Isabel (Apple);   Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1452          QX1452                  3/26/2009 Email regarding Isabel 1X1 Topic for Thursday                    Blevins, Tony     APL-QC-FTC_18781956   APL-QC-FTC_18781957       Williams, Jeff (Apple)                                                 do not cause anticompetitive harm
                                                  Email regarding Re: IFX missed NS Complete Milestone yet                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                QX1453           10/17/2009                                                                        Mecklai, Hussein APL-QC-FTC_08783619    APL-QC-FTC_08783621       Expert: Snyder, Edward; Mahe, Isabel (Apple)
QX1453                                            again                                                                                                                                                                                                     do not cause anticompetitive harm
                                                                                                                                                                                                                                                            Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                  Email regarding Supplemental Wireless Roadmap Status (February
                QX1454           2/4/2010                                                                        Murelaga, Debra APL-QC-FTC_20522022       APL-QC-FTC_20522027       Mahe, Isabel (Apple)                                                   do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                  4, 2010) with attachment(s)
QX1454                                                                                                                                                                                                                                                      anticompetitive
                                                  Email regarding Roll up for Scott (Re: Response Needed: Status
                QX1456           9/16/2010                                                                         Mujtaba, S Aon    APL-QC-FTC_07441472   APL-QC-FTC_07441479       Expert: Chipty, Tasneem; Mahe, Isabel (Apple)                          Reasons for Qualcomm’s success in the modem chip business
QX1456                                            Update 9/15 -- Systems Engineering) with attachment(s)
                                                                                                                                                                                     Expert: Williams, Tim; Mahe, Isabel (Apple); Mansfield, Robert (Apple);
                QX1459           11/15/2011       Email regarding              Planning Status                     Virk, Rob         APL-QC-FTC_15103202   APL-QC-FTC_15103215                                                                               Modem chip business is highly competitive
QX1459                                                                                                                                                                               Sauer, Matthias (Apple); Schell, Steve (Apple); Williams, Jeff (Apple)
                Qualcomm
                                                                                                                                                                                     Blevins, Tony (Apple); Expert: Chipty, Tasneem; Expert: Snyder,        Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
                Williams 0019;                    Email regarding LTE modem chipset RFP - 8/9 review notes with
QX1460                         8/9/2011                                                                         Hieta, Saku          AAPL-FTC-00123661     AAPL-FTC-00123672         Edward; Expert: Williams, Tim; Mahe, Iasabel (Apple); Schell, Steve    competitive; Qualcomm’s business practices do not cause anticompetitive harm; Qualcomm’s
                QX1460;                           attachment(s)
                                                                                                                                                                                     (Apple); Williams, Jeff (Apple)                                        agreements with Apple were not anticompetitive
                CX0552
QX1461          QX1461         2/23/2011          Email regarding Re: happy new year, and a favor                  Mahe, Isabel      APL-QC-FTC_22582536   APL-QC-FTC_22582537       Mahe, Isabel (Apple); Mansfield, Robert (Apple)                    Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
                QX1464           11/7/2012        Email regarding Re: Intel CEO meeting                            Mucke, Christian APL-QC-FTC_00389944    APL-QC-FTC_00389947       Expert: Williams, Tim; Mahe, Isabel (Apple); Expert: Chipty, Tasneem
QX1464                                                                                                                                                                                                                                                  competitive; Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
                QX1465           2/1/2013         Email regarding Re: Intel                                        Mujtaba, S Aon    APL-QC-FTC_05296065   APL-QC-FTC_05296065 Mahe, Isabel (Apple); Mansfield, Robert (Apple)
QX1465                                                                                                                                                                                                                                                  Apple were not anticompetitive
                                                                                                                                                                               Blevins, Tony (Apple); Expert: Williams, Tim; Mahe, Isabel (Apple);      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
                QX1466           2/1/2013         Email regarding Fwd: Intel Wireless                              Mansfield, Robert APL-QC-FTC_22169280   APL-QC-FTC_22169281
QX1466                                                                                                                                                                         Mansfield, Robert (Apple); Schell, Steve (Apple); Williams, Jeff (Apple) Apple were not anticompetitive
                                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                QX1467           3/20/2013        Email regarding IMC 7292                                         Schell, Steve     APL-QC-FTC_07998887   APL-QC-FTC_07998887 Mahe, Isabel (Apple); Sauer, Matthias (Apple); Schell, Steve (Apple)
QX1467                                                                                                                                                                                                                                                  do not cause anticompetitive harm
                                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                   Constantine,                                                                                                                         do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
QX1524          QX1524                  5/26/2011 Email regarding ICE roadmap meeting notes with Steve Schell      Kevin G           INTEL-QCOM000214345   INTEL-QCOM000214349 Sauer, Matthias (Apple)                                                  anticompetitive
                                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX1636          QX1636           10/18/2013       Email regarding Re: BRCM Wireless with attachment(s)             Schell, Steve     APL-QC-FTC_29838053   APL-QC-FTC_29838216 Expert: Williams, Tim; Schell, Steve (Apple)
                                                                                                                                                                                                                                                        do not cause anticompetitive harm
                                                                                                                                                                                                                                                        Qualcomm's business practices are justified; Qualcomm's business practices do not cause
                QX1715           1/9/2013         Email regarding Redlined Agreements with attachment(s)           Sewell, Bruce     APL-QC-FTC_14513289   APL-QC-FTC_14513331 Aberle, Derek; Williams, Jeff
QX1715                                                                                                                                                                                                                                                  anticompetitive harm; Qualcomm's agreements with Apple were not anticompetitive
                                                  Email regarding Letter enclosing draft agreements with                                                                                                                                                Qualcomm’s license agreements are not the result of coercion; Qualcomm’s agreements with
                QX1725           7/16/2016                                                                         Gonell, Fabian    AAPL-FTC-00131613     AAPL-FTC-00131679   Blevins, Tony (Apple); Gonell, Fabian; Watrous, BJ (Apple)
QX1725                                            attachment(s)                                                                                                                                                                                         Apple were not anticompetitive
                QX2259;                           Email regarding FW: Follow up on Hong Kong meeting with
QX2259                           5/20/2014                                                                         Rouse, Tom        Q2017MDL1_00775609    Q2017MDL1_00775612        Ding, Jason; Gonell, Fabian; Reifschenider, Eric                       Qualcomm’s license agreements are not the result of coercion
                QX2305                            attachment(s)
QX2260          QX2260           12/28/2013                                                                        Huawei            FTC-Huawei-0001237    FTC-Huawei-0001242        Ding, Jason                                                            Qualcomm’s license agreements are not the result of coercion




                                                                                                                                                                      6 of 19
                                                                                                     Case 5:17-cv-00220-LHK         Document
                                                                                                                   Federal Trade Commission        946-5No. Filed
                                                                                                                                            vs. Qualcomm,           11/29/18
                                                                                                                                                            17-cv-0220 (N.D. Cal.) Page 8 of 20
                                                                                                                                                       Qualcomm's Exhibit List


                                                                                                            Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date           Description                                                                     Beginning Bates          Ending Bates             Sponsoring Witness                                                      Purpose
                                                                                                            Producing Party
                QX2310;
                QX2418; Apple                                                                                                 HUAWEI-QUALCOMM-         HUAWEI-QUALCOMM- Ding, Jianxin (Jason) (Huawei); Petersson, Christina (Ericsson); Yu,            Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2310                        1/13/2016     Ericsson Huawei GPLA-executed (2016) pdf                        Huawei
                Ding 0011;                                                                                                    00001660                 00001689         Nanfen (Nancy) (Huawei)                                                         Qualcomm’s FRAND commitments and not anticompetitive
                PX0625
                QX2353;                                                                                                       TRANS-FTC-HUAWEI-        TRANS-FTC-HUAWEI-
QX2353          CX1041           11/26/2013 Email regarding RE: Important: cdma chip related matters        Wang, Richard     0003774                  0003775                  Wang, Richard                                                           Modem chip business is highly competitive
                                                                                                                                                                                                                                                        Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX2452          QX2452         8/6/2012                                                                     Meyer, George     MOTO-QUAL-01481119       MOTO-QUAL-01481120       Expert: Nevo, Aviv; Madderom, Todd (Lenovo/Motorola)
                                                                                                                                                                                                                                                        are justified
                                                                                                                                                                                                                                                        CDMA and premium LTE are not appropriate antitrust markets; E Modem chip business is
QX2454          QX2454         12/3/2013                                                                    Madderom, Todd MOTO-QUAL-00722107          MOTO-QUAL-00722107       Madderom, Todd (Lenovo/Motorola)
                                                                                                                                                                                                                                                        highly competitive
QX2456          QX2456         1/31/2014                                                                    Touvannas, John MOTO-QUAL-01130751         MOTO-QUAL-01130754       Madderom, Todd (Lenovo/Motorola)                                        Cellular Industry is thriving; Modem chip business is highly competitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Qualcomm’s agreements with Apple were not
QX2458          QX2458         6/3/2014                                                                     Robinson, Janet   MOTO-QUAL-01138141       MOTO-QUAL-01138142       Madderom, Todd (Lenovo/Motorola)
                                                                                                                                                                                                                                                        anticompetitive
QX2459          QX2459         11/4/2014                                                                    Lv, Hui           MOTO-QUAL-00694812       MOTO-QUAL-00694818       Expert: Chipty, Tasneem                                                 Cellular Industry is thriving; Modem chip business is highly competitive
                                                                                                                                                                                                                                                        Cellular Industry is thriving; Modem chip business is highly competitive; Qualcomm’s business
QX2462          QX2462         2/10/2015                                                                    Lv, Hui           MOTO-QUAL-01048253       MOTO-QUAL-01048257       Madderom, Todd (Lenovo/Motorola)
                                                                                                                                                                                                                                                        practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                        CDMA and premium LTE are not appropriate antitrust markets; Modem chip business is highly
QX2464          QX2464         03/09/2015                                                                   Motorola          N/A                      N/A                      Madderom, Todd
                                                                                                                                                                                                                                                        competitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                                              Subpoena to Testify at Deposition in a Civil Action for Via
QX2501          QX2501         12/6/2017                                                                    Qualcomm          N/A                      N/A                      Maghame, Taraneh (Via)                                                  anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                              Licensing Corp
                                                                                                                                                                                                                                                        commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2503          QX2503         11/4/2010                                                                    Via Licensing     Via-FTCQ-00000007        Via-FTCQ-00000044        Maghame, Taraneh (Via)
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX2504          QX2504         11/3/2010                                                                    Via Licensing     Via-FTCQ-00000001        Via-FTCQ-00000006        Maghame, Taraneh (Via)                                                  anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                                        commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2516          QX2516         11/25/2011                                                                   Via Licensing     Via-FTCQ-00000125        Via-FTCQ-00000128        Maghame, Taraneh (Via)
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2519          QX2519         4/9/2012                                                                     Via Licensing     Via-FTCQ-00000283        Via-FTCQ-00000344        Maghame, Taraneh (Via)
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2520          QX2520         3/28/2012                                                                    Via Licensing     Via-FTCQ-00000280        Via-FTCQ-00000282        Maghame, Taraneh (Via)
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2524          QX2524         3/11/2015                                                                    Via Licensing     Via-FTCQ-00001291        Via-FTCQ-00001435        Maghame, Taraneh (Via)
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2528          QX2528         5/19/2017                                                                    Via Licensing     Via-FTCQ-00002705        Via-FTCQ-00002707        Maghame, Taraneh (Via)
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2776          QX2776         11/29/2017     ETSI Rules of Procedure, 29 November 2017                                       N/A                      N/A                      Weiler, Dirk (Nokia); Expert: Huber, Bertram
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                QX2779;                                                                                                       FTC-PROD-0028895                                                                                                          Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX2778          QX2778;        1/16/2017                                                                    Hoffman, Alan     (containing FTC-NOKIA-   FTC-PROD-0028921         Weiler, Dirk (Nokia)                                                    anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                CX4321                                                                                                        0000001-19)                                                                                                               commitments and not anticompetitive
                                                                                                                                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2783          QX2783         10/3/2012      ETSI IPR submission                                           Bahsoun, Maissa Q2017MDL1_02702458         Q2017MDL1_02702475       Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
                                              Email regarding ETSI/IPR(13)14_018 - Meeting Report with      ETSI IPR Special                                                                                                                            Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2785          QX2785         6/4/2013                                                                                      Q2017MDL1_01344702        Q2017MDL1_01344709       Expert: Huber, Bertram; Gonell, Fabian; Weiler, Dirk (Nokia)
                                              attachment(s)                                                 Committee                                                                                                                                   Qualcomm’s FRAND commitments and not anticompetitive
                                              Email regarding SSO Policy meeting agenda 11/23/15 with                                                                           Casaccia, Lorenzo; Expert: Huber, Bertram; Gonell, Fabian; Weiler, Dirk Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX2786          QX2786         11/23/2015                                                                   Boyne, Kalli      Q2017MDL1_02018965       Q2017MDL1_02019177
                                              attachment(s)                                                                                                                     (Nokia)                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                              Email regarding FW: Background Materials for January 11                                                                                                                                                   Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX2879          QX2879         1/7/2017       Meeting with Ericsson - FTC FILE NO 141-0199, QUALCOMM Woodward, Mark FTC-PROD-0010830                   FTC-PROD-0010897         Petersson, Christina (Ericsson)                                         anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                              INC (privileged and confidential) with attachment(s)                                                                                                                                                      commitments and not anticompetitive

QX2884          QX2884         10/31/2012                                                                   Ericsson          ERIC-QCOM-00003742       ERIC-QCOM-00003746       Petersson, Christina (Ericsson)                                         Qualcomm’s business practices are justified
                                                                                                                                                                                                                                                        Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                                Expert: Snyder, Edward; Expert: Williams, Tim; Zander, Martin
QX2928          QX2928                                                                                      Ericsson          ERIC-QCOM-00040883       ERIC-QCOM-00040883                                                                               do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                (Ericsson)
                                                                                                                                                                                                                                                        anticompetitive




                                                                                                                                                                  7 of 19
                                                                                                     Case 5:17-cv-00220-LHK         Document
                                                                                                                   Federal Trade Commission        946-5No. Filed
                                                                                                                                            vs. Qualcomm,           11/29/18
                                                                                                                                                            17-cv-0220 (N.D. Cal.) Page 9 of 20
                                                                                                                                                         Qualcomm's Exhibit List


                                                                                                               Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                          Beginning Bates         Ending Bates          Sponsoring Witness                                                        Purpose
                                                                                                               Producing Party
                                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                               Expert: Chipty, Tasneem; Expert: Williams, Tim; Zander, Martin
QX2929          QX2929                                                                                         Ericsson           ERIC-QCOM-00041055     ERIC-QCOM-00041157                                                                              do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                               (Ericsson)
                                                                                                                                                                                                                                                         anticompetitive
                                                                                                                                                                                                                                                         Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                                            Interdigital Inc's Response to Specification 2 of the Civil                                                  IDCC-FTCQCOM-
QX3502          QX3502                                                                                         InterDigital       IDCC-FTCQCOM-0000139                         McElvaine, Ranae (InterDigital)                                           anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                            Investigative Demand Re: Qualcomm Inc                                                                        0000144
                                                                                                                                                                                                                                                         commitments and not anticompetitive
                                            Email regarding Licensing Discussions - Apple and InterDigital                                                                     Blevins, Tony (Apple); McElvaine, Ranae (InterDigital); Watrous, BJ       Qualcomm’s business practices are justified; Device-level licensing is consistent with
                QX3506         9/3/2014                                                                        Grewe, Anthony J APL-QC-FTC_20494645      APL-QC-FTC_20494649
QX3506                                      Group with attachment(s)                                                                                                           (Apple)                                                                   Qualcomm’s FRAND commitments and not anticompetitive
                                            Email regarding Patent License Discussions Between Apple and                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX3507          QX3507         10/23/2015                                                                      Mewes, Heather     APL-QC-FTC_37045646    APL-QC-FTC_37045655   McElvaine, Ranae (InterDigital); Watrous, BJ (Apple)
                                            InterDigital Group with attachment(s)                                                                                                                                                                        Qualcomm’s FRAND commitments and not anticompetitive
QX6456          QX6456         1/1/2016     3GPP change request                                                                   N/A                    N/A                   Cassacia, Lorenzo                                                         Qualcomm is a leading contributor of cellular technologies
QX6457          QX6457         5/1/2000     3GPP change request                                                                   N/A                    N/A                   Cassacia, Lorenzo                                                         Qualcomm is a leading contributor of cellular technologies
QX6458          QX6458         2006         3GPP TSG-RAN WG1 contribution                                                         N/A                    N/A                   Cassacia, Lorenzo                                                         Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                                                         Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9066                                                                                                         Intel              86600DOC000931         86600DOC000958        Judicial Notice
                                                                                                                                                                                                                                                         Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                         Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX9067                         8/9/2013     Email regarding FW: DPP presentations with attachment(s)           Straub, Alexander 86600DOC064753          86600DOC064755        Evans, Aicha (Intel); Expert: Williams, Tim                               anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                                         commitments and not anticompetitive
                                            Email regarding Re: Update - WIP information for MDM9615M -
QX9068                         5/29/2012                                                                Badal, Michelle           AAPL-FTC-00023858      AAPL-FTC-00023859     Mollenkopf, Steven; Williams, Jeff; Amon, Cristiano                       Qualcomm’s license agreements are not the result of coercion
                                            non-TSMC fab sources
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX9069                         10/21/2010   Email regarding Pricing with attachment(s)                         Hieta, Saku        AAPL-FTC-00060129      AAPL-FTC-00060148     Blevins, Tony (Apple); Expert: Chipty, Tasneem; Williams, Jeff (Apple)
                                                                                                                                                                                                                                                      Apple were not anticompetitive
                                                                                                               Mollenkopf,
QX9070                         1/7/2013     Email regarding Partnership                                                           AAPL-FTC-00074736      AAPL-FTC-00074740     Mollenkopf, Steven; Expert: Chipty, Tasneem; Williams, Jeff (Apple)       Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                               Steven
                                                                                                                                                                               Blevins, Tony (Apple); Mansfield, Robert (Apple); Sauer, Matthias
                                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9071                         8/15/2012    Email regarding IMC with attachment(s)                             Blevins, Tony      AAPL-FTC-00125120      AAPL-FTC-00125135     (Apple); Expert: Chipty, Tasneem; Expert: Snyder, Edward; Williams,
                                                                                                                                                                                                                                                         do not cause anticompetitive harm
                                                                                                                                                                               Jeff (Apple)
                                            CY13-CY17 Apple Cellular Device Product Spend and Royalty,                                                                                                                                                   Qualcomm’s business practices do not cause anticompetitive harm; Qualcomm’s agreements
QX9072                         1/31/2018                                                                       Apple              APL-QC_04435205        APL-QC_04435205       Expert: Chipty, Tasneem; Watrous, BJ
                                            By Quarter, CM & Product Model                                                                                                                                                                               with Apple were not anticompetitive
                                                                                                                                                                               Sauer, Matthias (Apple); Schafer, Aaron (Apple); Schell, Steve (Apple);   Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9073                         11/6/2017    Project         _2014-4-22_Final key                               Apple              APL-QC_04435808        APL-QC_04435827
                                                                                                                                                                               Williams, Jeff (Apple)                                                    do not cause anticompetitive harm
QX9074                         02/02/2008   Email regarding Re: 25                                             Jobs, Steve        APL-QC_04536298        APL-QC_04536299       Williams, Jeff                                                            Qualcomm's agreements with Apple were not anticompetitive
                Apple Rogers
QX9075                         3/8/2017     Letter regarding licensing negotiations                            Rogers, Alex       APL-QC-FTC_00003062    APL-QC-FTC_00003067   Rogers, Alex; Gonell, Fabian; Watrous, BJ                                 Qualcomm's license agreements are not the result of coercion
                0101
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                Qualcomm                                                                                                                                                       Expert: Snyder, Edward; Expert: Williams, Tim; Sauer, Matthias
QX9076                         7/17/2012    Email regarding Re: IMC Update                                     Schafer, Aaron J   APL-QC-FTC_00364563    APL-QC-FTC_00364564                                                                          do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                Schafer 0008                                                                                                                                                   (Apple); Schafer, Aaron (Apple); Schell, Steve (Apple)
                                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9077                         2/18/2014    Email regarding 2nd cellular supplier in 2015?                     Mucke, Christian APL-QC-FTC_01561755      APL-QC-FTC_01561756   Sauer, Matthias (Apple)
                                                                                                                                                                                                                                                      do not cause anticompetitive harm
                Qualcomm                    Email regarding IMC Follow up - Dinner Provided with                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX9078                         10/1/2015                                                                       Mujtaba, Aon       APL-QC-FTC_01622324    APL-QC-FTC_01622327   Sauer, Matthias (Apple); Schafer, Aaron (Apple)
                Schafer 0033                attachment(s)                                                                                                                                                                                             Apple were not anticompetitive
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9079                         11/5/2013    Email regarding Fwd: Slides to show to Isabel with attachment(s)   Mathias, Arun      APL-QC-FTC_02111889    APL-QC-FTC_02111908   Expert: Williams, Tim
                                                                                                                                                                                                                                                      competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9080                         6/3/2015     Email regarding Mediate RFP response with attachment(s)            Sauer, Matthias    APL-QC-FTC_03762468    APL-QC-FTC_03762494   Sauer, Matthias (Apple); Schafer, Aaron (Apple)
                                                                                                                                                                                                                                                      competitive; Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                               Blevins, Tony (Apple); Expert: Chipty, Tasneem; Expert: Williams, Tim; Modem chip business is highly competitive; Qualcomm's agreements with Apple were not
QX9081                         7/22/2011    LTE RFP Summary                                                    Apple              APL-QC-FTC_07150929    APL-QC-FTC_07150930
                                                                                                                                                                               Schafer, Aaron (Apple); Schell, Steve (Apple); Williams, Jeff (Apple)  anticompetitive
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9082                         9/15/2013    Email regarding Intel cellular RFP reply for 2016                  Srouji, Johny      APL-QC-FTC_07815535    APL-QC-FTC_07815541   Expert: Williams, Tim; Schell, Steve
                                                                                                                                                                                                                                                      competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                               Blevins, Tony (Apple); Mansfield, Robert (Apple); Schafer, Aaron       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX9083                         1/31/2013    Email regarding Re: IMC ?                                          Schell, Steve      APL-QC-FTC_07997482    APL-QC-FTC_07997484
                                                                                                                                                                               (Apple); Schell, Steve (Apple); Williams, Jeff (Apple)                 Apple were not anticompetitive
                                            Email regarding Re: IMC LTE chipset development status with                                                                                                                                               Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9084                         3/25/2012                                                                       Sauer, Matthias    APL-QC-FTC_08013086    APL-QC-FTC_08013100   Sauer, Matthias (Apple); Schell, Steve (Apple)
                                            attachment(s)                                                                                                                                                                                             do not cause anticompetitive harm
                                                                                                               Mollenkopf,
QX9085                         5/18/2012    Email regarding update                                                                APL-QC-FTC_08271742    APL-QC-FTC_08271744   Mollenkopf, Steven; Williams, Jeff; Amon, Cristiano                       Qualcomm’s license agreements are not the result of coercion
                                                                                                               Steven
                                                                                                                                                                                                                                                         Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9086                         4/25/2013    Email regarding Re: GPU and SDR Core License                       Schell, Steve      APL-QC-FTC_08700804    APL-QC-FTC_08700809   Mansfield, Robert (Apple); Schell, Steve (Apple)                          do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                         anticompetitive




                                                                                                                                                                    8 of 19
                                                                                                   Case 5:17-cv-00220-LHK        Document
                                                                                                                 Federal Trade Commission       946-5 No.Filed
                                                                                                                                          vs. Qualcomm,          11/29/18
                                                                                                                                                          17-cv-0220 (N.D. Cal.) Page 10 of 20
                                                                                                                                                        Qualcomm's Exhibit List


                                                                                                                Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                           Beginning Bates       Ending Bates          Sponsoring Witness                                                       Purpose
                                                                                                                Producing Party
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9087                         4/23/2009    Email regarding BRCM issues slide for managers meeting              Schell, Steve     APL-QC-FTC_11453394   APL-QC-FTC_11453397   Expert: Snyder, Edward; Schell, Steve (Apple)                            do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                       anticompetitive
                                            Email regarding IMC roadmap (was Re: IMC key milestone                                                                            Expert: Chipty, Tasneem; Expert: Williams, Tim; Sauer, Matthias          Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9088                         10/17/2012                                                                       Sauer, Matthias   APL-QC-FTC_11685968   APL-QC-FTC_11685973
                                            update) with attachment(s) and translation(s)                                                                                     (Apple); Expert: Snyder, Edward                                          do not cause anticompetitive harm
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                            Email regarding also irgendwie sollten wir uns da mal alignen,
QX9089                         10/18/2012                                                                       Sauer, Matthias   APL-QC-FTC_11686277   APL-QC-FTC_11686278   Sauer, Matthias (Apple)                                                  do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                            bevor du mit diesen requests vorprescht with translation(s)
                                                                                                                                                                                                                                                       anticompetitive
                Qualcomm                    Email regarding BRCM cellular slippage: late -> later with                                                                        Expert: Snyder, Edward; Expert: Williams, Tim; Sauer, Matthias           Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9090                         3/14/2012                                                                        Schell, Steve     APL-QC-FTC_12356690   APL-QC-FTC_12356697
                Schafer 0004                attachment(s)                                                                                                                     (Apple); Schafer, Aaron (Apple); Schell, Steve (Apple)                   do not cause anticompetitive harm
                                            Email regarding Re: cellular support for iPad's in Fall'13 with     Sanguinetti,                                                                                                                           Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX9091                         12/6/2012                                                                                          APL-QC-FTC_15868783   APL-QC-FTC_15868797   Expert: Williams, Tim; Schell, Steve (Apple)
                                            attachment(s)                                                       Louie                                                                                                                                  Apple were not anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9092                         3/20/2013    Email regarding Re: IMC 7292                                        Sauer, Matthias   APL-QC-FTC_16011505   APL-QC-FTC_16011506   Expert: Williams, Tim; Sauer, Matthias (Apple); Schell, Steve (Apple)
                                                                                                                                                                                                                                                       do not cause anticompetitive harm
                                                                                                                                                                                                                                                       Qualcomm's business practices are justified; Qualcomm's business practices do not cause
QX9093                         04/26/2017   Email regarding Letter Attached with attachment(s)                  Sewell, Bruce     APL-QC-FTC_16199937   APL-QC-FTC_16199939   Watrous, BJ; Rogers, Alex; Gonell, Fabian
                                                                                                                                                                                                                                                       anticompetitive harm
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                             Email regarding      Wireless PORR for cellular with
QX9094                         1/17/2013                                                                        Virk, Rob         APL-QC-FTC_16370183   APL-QC-FTC_16370202   Sauer, Matthias (Apple); Schell, Steve (Apple)                           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                            attachment(s)
                                                                                                                                                                                                                                                       anticompetitive
                                                                                                                                                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9095          PX0355         5/12/2014    Email regarding Re:           Updates                               Blevins, Tony     APL-QC-FTC_18125393   APL-QC-FTC_18125396   Blevins, Tony (Apple); Mahe, Isabel (Apple); Schafer, Aaron (Apple)
                                                                                                                                                                                                                                                       do not cause anticompetitive harm
QX9096                         12/4/2017    Qualcomm - iPhone WW Sales through Q4FY17 xlsx                      Apple             APL-QC-FTC_19996982   APL-QC-FTC_19996982   Expert: Chipty, Tasneem; Watrous, BJ (Apple); Williams, Jeff (Apple)     Qualcomm’s agreements with Apple were not anticompetitive
                Qualcomm
                Williams 0033;
QX9097                         12/9/2016    Email regarding Reoccurring Cellular Sync Meetings                  Schafer, Aaron    APL-QC-FTC_20218611   APL-QC-FTC_20218612   Schafer, Aaron; Blevins, Tony                                            Modem chip industry is competitive
                Qualcomm
                Schafer 0034
QX9098                         12/4/2017    iPhone, iPad and iPod LOB_throughQ4FY17 xlsx                        Apple             APL-QC-FTC_20446622   APL-QC-FTC_20446622   Watrous, BJ (Apple); Williams, Jeff (Apple)                             Qualcomm’s business practices do not cause anticompetitive harm
QX9099                         10/24/2011   Apple-NEC Cross License Proposal                                    Apple             APL-QC-FTC_20488589   APL-QC-FTC_20488626   Watrous, BJ                                                             Qualcomm's license agreements are not the result of coercion
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                              Expert: Snyder, Edward; Expert: Williams, Tim; Mansfield, Robert
QX9100                         9/21/2010    Email regarding Re: Fwd: RE:                                        Schell, Steve     APL-QC-FTC_20614737   APL-QC-FTC_20614740                                                                           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                              (Apple); Schell, Steve (Apple)
                                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                              Blevins, Tony (Apple); Expert: Snyder, Edward; Schafer, Aaron (Apple);
QX9101                         3/18/2014    Email regarding BRCM                                                Schell, Steve     APL-QC-FTC_21983392   APL-QC-FTC_21983392                                                                           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                              Schell, Steve (Apple)
                                                                                                                                                                                                                                                      anticompetitive
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
                                                                                                                                                                              Blevins, Tony (Apple); Expert: Snyder, Edward; Schell, Steve (Apple);
QX9102                         1/9/2008     Email regarding Can TI rebound in baseband?                         Schell, Steve     APL-QC-FTC_22051158   APL-QC-FTC_22051167                                                                           do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                              Williams, Jeff (Apple)
                                                                                                                                                                                                                                                      anticompetitive
QX9103                         03/30/2015   Email regarding Letter from Ericsson to Apple with attachment(s) McLeroy, Luke        APL-QC-FTC_22483059   APL-QC-FTC_22483064   Watrous, BJ; Williams, Jeff                                             Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s agreements with
QX9104                         11/6/2012    Email regarding Re: Intel CEO meeting                               Schell, Steve     APL-QC-FTC_22591942   APL-QC-FTC_22591944   Mansfield, Robert (Apple); Schell, Steve (Apple); Expert: Williams, Tim
                                                                                                                                                                                                                                                      Apple were not anticompetitive
                                                                                                                                                                              Schafer, Aaron (Apple); Schell, Steve (Apple); Watrous, BJ (Apple);     Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9105                         2/7/2012     Company Overview & Financials (Qualcomm Presentation)               Apple             APL-QC-FTC_25738857   APL-QC-FTC_25738857
                                                                                                                                                                              Williams, Jeff (Apple)                                                  competitive; Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                              Blevins, Tony (Apple); Schafer, Aaron (Apple); Watrous, BJ (Apple);
QX9106                         12/3/2014    Product Cost Cheat Sheets 2014-08-25 pdf                            Apple             APL-QC-FTC_26165399   APL-QC-FTC_26165447                                                                           Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                              Williams, Jeff (Apple)
                                            Email regarding Re: Rechtsstreit Apple / Avox with                  Schuster,                                                                                                                             Qualcomm’s business practices are justified; Qualcomm’s agreements with Apple were not
QX9107                         12/3/2007                                                                                          APL-QC-FTC_26574916   APL-QC-FTC_26574936   Watrous, BJ (Apple)
                                            attachment(s)                                                       Reinhardt                                                                                                                             anticompetitive
                                            Email regarding RE: Apple-NSN Licensing Discussions with
QX9108                         11/17/2014                                                                       Patel, Dhiren     APL-QC-FTC_26587896   APL-QC-FTC_26587907   Watrous, BJ                                                              Qualcomm’s license agreements are not the result of coercion
                                            attachment(s)
                                            Email regarding Re:                 Performance Deltas, Notes, 11   Sanguinetti,                                                                                                                           Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9109                         8/18/2016                                                                                          APL-QC-FTC_27407265   APL-QC-FTC_27407267   Blevins, Tony (Apple); Sauer, Matthias (Apple); Schafer, Aaron (Apple)
                                            AM, Thu, Aug 18, 2016                                               Louie                                                                                                                                  do not cause anticompetitive harm
                                            Email regarding Ericsson letter to Apple, April 10, 2015 with
QX9110                         4/10/2015                                                                        Alfalahi, Kasim   APL-QC-FTC_29503466   APL-QC-FTC_29503468   Watrous, BJ                                                              Qualcomm’s license agreements are not the result of coercion
                                            attachment(s)
QX9111                         2/16/2011    Email regarding Re: slides? with attachment(s)                      Teksler, Boris    APL-QC-FTC_29848928   APL-QC-FTC_29848943   Watrous, BJ (Apple)                                                      Qualcomm’s business practices are justified
                                            Email regarding Letter from Apple to Ericsson 3/20/15 with
QX9112                         3/20/2015                                                                        Risher, Jeff      APL-QC-FTC_30330422   APL-QC-FTC_30330426   Watrous, BJ                                                              Qualcomm’s license agreements are not the result of coercion
                                            attachment(s)
                                                                                                                                                                                                                                                       Qualcomm’s business practices are justified; Qualcomm’s agreements with Apple were not
QX9113                         11/15/2012   Apple powerpoint regarding licensing framework                      Apple             APL-QC-FTC_32591244   APL-QC-FTC_32591253   Watrous, BJ (Apple); Williams, Jeff (Apple)
                                                                                                                                                                                                                                                       anticompetitive
QX9114                         8/10/2006    ATT 2010 Distribution and Revenue Share Agreement pdf               Apple             APL-QC-FTC_32617239   APL-QC-FTC_32617366   Mansfield, Robert (Apple); Williams, Jeff (Apple)                        Qualcomm’s agreements with Apple were not anticompetitive




                                                                                                                                                                   9 of 19
                                                                                                 Case 5:17-cv-00220-LHK        Document
                                                                                                               Federal Trade Commission       946-5 No.Filed
                                                                                                                                        vs. Qualcomm,          11/29/18
                                                                                                                                                        17-cv-0220 (N.D. Cal.) Page 11 of 20
                                                                                                                                                     Qualcomm's Exhibit List


                                                                                                             Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                        Beginning Bates       Ending Bates             Sponsoring Witness                                                  Purpose
                                                                                                             Producing Party
QX9115                         10/14/2008   Email regarding Qualcomm -                                       Mavrakakis, Tom   APL-QC-FTC_32700015   APL-QC-FTC_32700015      Williams, Jeff                                                      Qualcomm’s license agreements are not the result of coercion
QX9116                         7/24/2015    Letter from Patel to Watrous                                     Patel, Dhiren     APL-QC-FTC_32706518   APL-QC-FTC_32706522      Watrous, BJ                                                         Qualcomm’s license agreements are not the result of coercion
QX9117                         10/13/2017   2014-04-23 Pegatron TFTC_final pdf                               Apple             APL-QC-FTC_33221291   APL-QC-FTC_33221305      Watrous, BJ                                                         Qualcomm’s license agreements are not the result of coercion
QX9118                         1/17/2017    Email regarding Apple spreadsheet with attachment(s)             Dillon, Sean      APL-QC-FTC_34023809   APL-QC-FTC_34023811      Expert: Chipty, Tasneem; Schafer, Aaron (Apple)                     Qualcomm’s agreements with Apple were not anticompetitive
QX9119                         10/14/2010   Nokia-Apple Discussion                                           Apple             APL-QC-FTC_36179603   APL-QC-FTC_36179619      Watrous, BJ (Apple); Williams, Jeff (Apple)                         Qualcomm’s business practices are justified
                                                                                                                                                                                                                                                  Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
QX9120                         8/8/2011     Email regarding Fwd: Memos                                       Watrous, BJ       APL-QC-FTC_36180552   APL-QC-FTC_36180566      Blevins, Tony (Apple); Watrous, BJ (Apple)                          not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s agreements
                                                                                                                                                                                                                                                  with Apple were not anticompetitive
                                                                                                                                                                                                                                                  Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies;
QX9121                         8/31/2011    RF Essentials Google-MMI Discussion                              Apple             APL-QC-FTC_36180704   APL-QC-FTC_36180704      Watrous, BJ (Apple); Williams, Jeff (Apple)                         Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
                                                                                                                                                                                                                                                  are justified
                                                                                                                                                                                                                                                  Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies;
                                                                                                                                                                                                                                                  Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9122                         12/13/2011   Email regarding deviceco v1 2 pptx with attachment(s)            Teksler, Boris    APL-QC-FTC_37083028   APL-QC-FTC_37083043      Watrous, BJ (Apple)
                                                                                                                                                                                                                                                  are justified; Qualcomm’s business practices do not cause anticompetitive harm; Device-level
                                                                                                                                                                                                                                                  licensing is consistent with Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                             Froessl,                                                                                                                             Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9123                         5/18/2015    Email regarding IDCC materials with attachment(s)                                  APL-QC-FTC_37115297   APL-QC-FTC_37115602      Watrous, BJ (Apple)
                                                                                                             Alexandra                                                                                                                            are justified; Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9124                         9/26/2014    Email regarding Nortel with attachment(s)                        Andeer, Kyle      APL-QC-FTC_37235270   APL-QC-FTC_37235310      Watrous, BJ (Apple); Williams, Jeff (Apple)
                                                                                                                                                                                                                                                  Qualcomm’s FRAND commitments and not anticompetitive
QX9125                         1/19/2017    Ericsson-Apple SEP Licensing Discussions                         Apple             APL-QC-FTC_37267309   APL-QC-FTC_37267312      Watrous, BJ                                                         Qualcomm’s license agreements are not the result of coercion
QX9126                         7/7/2014     Email regarding follow up                                        Srouji, Johny     APL-QC-FTC_38255002   APL-QC-FTC_38255004      Schell, Steve                                                       Modem chip industry is competitive; Reasons for Qualcomm's success in the industry
                                                                                                                                                                              Mansfield, Robert (Apple); Sauer, Matthias (Apple); Schell, Steve   Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
QX9127                                      7 21 08_Unslow mp4                                               Apple             APL-QC-Vid_000176     APL-QC-Vid_000176
                                                                                                                                                                              (Apple); Watrous, BJ (Apple)                                        not the result of coercion; Qualcomm’s business practices are justified
                                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9128                                                                                                       Ericsson          ERC-CID-00000220      ERC-CID-00000241         Judicial Notice
                                                                                                                                                                                                                                                  Qualcomm’s FRAND commitments and not anticompetitive
QX9129                         10/26/2014                                                                    Alfalahi, Kasim   ERIC-QCOM-00020662    ERIC-QCOM-00020669       Watrous, BJ                                                         Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9130                                                                                                       Ericsson          ERIC-QCOM-00040884    ERIC-QCOM-00040947       Expert: Snyder, Edward; Zander, Martin (Ericsson)                   do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                  anticompetitive
                                                                                                             Marsee, Andrew                                                                                                                       Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9131                         9/23/2013    Email regarding 7160 comp assessment with attachment(s)                            INTEL-QCOM000006881   INTEL-QCOM000006912 Expert: Williams, Tim; Evans, Aichatou
                                                                                                             S                                                                                                                                    competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9132                         3/7/2017     Email regarding 5G Milestones slide - final with attachment(s)   Topol, Robert J   INTEL-QCOM005068031   INTEL-QCOM005068043 Evans, Aichatou
                                                                                                                                                                                                                                                  competitive; Qualcomm’s business practices do not cause anticompetitive harm
                Apple Wolff
QX9133                         10/17/2011   Email regarding FW: PLBP with attachment(s)                      Straub, Alexander INTEL-QCOM007880973   INTEL-QCOM007881014 Expert: Snyder, Edward; Wolff, Stefan (Intel)                            Qualcomm’s business practices do not cause anticompetitive harm
                0002
                                                                                                                                                                                                                                                  Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX9134                         9/1/2015                                                                      Marvell           MRVL-00000059         MRVL-00000082            Judicial Notice                                                     anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                                  commitments and not anticompetitive
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9135                         8/11/2013                                                                     Lee, TL           MTK_00153976          MTK_00153980             Expert: Williams, Tim; Moynihan, Finbarr
                                                                                                                                                                                                                                                  competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                  Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9136                         12/8/2017                                                                     Bhushan, Mohit    MTK_00755121          MTK_00755130             Expert: Snyder, Edward; Moynihan, Finbarr (MediaTek)                competitive; Qualcomm’s business practices do not cause anticompetitive harm; Qualcomm’s
                                                                                                                                                                                                                                                  agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                                  Qualcomm’s business practices do not cause anticompetitive harm; Device-level licensing is
QX9137                         10/22/2009                                                                    Hartogs, Michael MTKFTC_00002068        MTKFTC_00002070          Hartogs, Michael
                                                                                                                                                                                                                                                  consistent with Qualcomm’s FRAND commitments and not anticompetitive
QX9138                                      3GPP TDoc R1-162192_Frequency scalable NR design doc                               N/A                   N/A                      Casaccia, Lorenzo; Malladi, Durga                                   Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
QX9139                                      3GPP TDoc R1-162193_Forward compatibility doc                                      N/A                   N/A                      Casaccia, Lorenzo; Malladi, Durga                                   Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
QX9140                                      3GPP TDoc R1-162199_waveform_candidates docx                                       N/A                   N/A                      Casaccia, Lorenzo; Malladi, Durga                                   Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
QX9141                                      3GPP TDoc R1-162207_Frame_Structure_Candidates docx                                N/A                   N/A                      Casaccia, Lorenzo; Malladi, Durga                                   Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            3GPP TDoc R4-120667_Carrier Aggregation Bandwidth
QX9142                                                                                                                         N/A                   N/A                      Casaccia, Lorenzo; Malladi, Durga                                   Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            Combination doc
QX9143                                      3GPP TDoc RP-120335 LTE CA BW v2 doc                                               N/A                   N/A                      Casaccia, Lorenzo; Malladi, Durga                                   Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies




                                                                                                                                                               10 of 19
                                                                                               Case 5:17-cv-00220-LHK        Document
                                                                                                             Federal Trade Commission       946-5 No.Filed
                                                                                                                                      vs. Qualcomm,          11/29/18
                                                                                                                                                      17-cv-0220 (N.D. Cal.) Page 12 of 20
                                                                                                                                               Qualcomm's Exhibit List


                                                                                                           Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                      Beginning Bates   Ending Bates         Sponsoring Witness                                                     Purpose
                                                                                                           Producing Party

                CX7472;
                CX7473;
                CX7474;
                                            3GPP TSG RAN WG1 Meeting #61-bis R1-104157; 3GPP TSG-
                CX7475;
                                            CT WG1 Meeting #67 Change Request; 3GPP TSG-RAN #55 RP-
                CX7478;
                                            120213; 3GPP TSG RAN WG1 #80 R1-150477; 3GPP TSG SA
                CX7479;
                                            WG2 Meeting #78 TD S2-101530; 3GPP TSG SA WG2 Meeting
                CX7480;
                                            #78 TD 52-101536; SA WG2 Temporary Document TD S2-
                CX7481;
                                            101537 was S2-101242; 3GPP TSG SA WG2 Meeting #78 TD S2-
                CX7482;
                                            101538; 3GPP TSG SA WG2 Meeting #78 TD S2-101539; 3GPP
                CX7483;
QX9144                                      TSG SA WG2 Meeting #76 TD S2-097122; 3GPP TSG SA WG2                             N/A               N/A                  Casaccia, Lorenzo                                                      Qualcomm is a leading contributor of cellular technologies
                CX7484;
                                            Meeting #76 TD S2-097123; 3GPP TSG SA WG2 Meeting #76
                CX7485;
                                            TD S2-097127; 3GPP TSG SA WG2 Meeting #76 TD S2-097128;
                CX7486;
                                            3GPP TSG SA WG2 Meeting #76 TD S2-097129; 3GPP TSG SA
                CX7487;
                                            WG2 Meeting #76 TD S2-097130; 3GPP TSG-RAN WG1#44 R1-
                CX7488;
                                            060465; 3GPP TSG-RAN WG1 #44 R1-060461; 3GPP TSG-RAN
                CX7489;
                                            WG1 Meeting #53 R1-081891; 3GPP TSG-RAN WG2 Meeting
                CX7490;
                                            #89 R2-150587; 3GPP TSG CT WG1 Meeting #70 C1-111448
                CX7491;
                CX7492;
                CX7493
                                                                                                                                                                                                                                           Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                            5G License Agreements Signed Between OEMs and Qualcomm                                                                                                                                         not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9145                                                                                                     Qualcomm          N/A               N/A                  Expert: Nevo, Aviv; Gonell, Fabian; Rogers, Alex
                                            Summary Pursuant to Federal Rule of Evidence 1006                                                                                                                                              practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                           Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                           Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies;
QX9146                         4/26/2016    Apple Q2 2016 Earnings Call Transcript                         Apple             N/A               N/A                  Watrous, BJ (Apple)
                                                                                                                                                                                                                                           Qualcomm’s license agreements are not the result of coercion
                                            Brief for Nokia Corporation and Nokia Inc as Amici Curiae in                                                                                                                                   Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9147                         4/4/2013                                                                    Nokia             N/A               N/A                  Expert: Huber, Bertram
                                            Support of Reversal And in Support of Neither Party                                                                                                                                            Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                           Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                            CDMA and WCDMA License Agreements Signed Between OEMs
                                                                                                                                                                    Aberle, Derek; Expert: Nevo, Aviv; Gonell, Fabian; Hartogs, Michael;   not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9148                                      and Qualcomm Summary Pursuant to Federal Rule of Evidence Qualcomm               N/A               N/A
                                                                                                                                                                    Rogers, Alex                                                           practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                            1006
                                                                                                                                                                                                                                           Qualcomm’s FRAND commitments and not anticompetitive
QX9149                                      CDMA Network Activation Retirement                             Verizon           N/A               N/A                  Expert: Chipty, Tasneem                                                Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                                           Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9150                         1/8/1993     Collective Letter 629                                          Gnetti, Attilio   N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)                           are justified; Device-level licensing is consistent with Qualcomm’s FRAND commitments and
                                                                                                                                                                                                                                           not anticompetitive
                                                                                                           Commission of
                                            Communication from the EU Commission, Intellectual Property                                                                                                                                    Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9151                         10/27/1992                                                                  the European      N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                            Rights and Standardization                                                                                                                                                                     Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                           Communities
                                            Content of the Settlement Transcript - Taiwan Fair Trade                                                                                                                                       Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9152                                                                                                                       N/A               N/A                  Rogers, Alex
                                            Commission                                                                                                                                                                                     Qualcomm’s FRAND commitments and not anticompetitive
                                            DEFENDANTS TELEFONAKTIEBOLAGET LM ERICSSON &
                                            ERICSSON INC ’S
                                            MOTION UNDER FED R CIV P 44 1 FOR DETERMINATION
                                                                                                                                                                                                                                           Qualcomm's business practices are justified; Qualcomm's business practices do not cause
                                            OF FOREIGN LAW
QX9153                         10/31/2018                                                                 Ericsson           N/A               N/A                  Judicial Notice                                                        anticompetitive harm; Device-level licensing is consistent with Qualcomm's FRAND
                                            ON REQUIRING SSPPU IN GLOBAL PATENT LICENSE
                                                                                                                                                                                                                                           commitments and not anticompetitive
                                            AGREEMENTS; HTC Corp , et ano v Telefonaktiebolaget LM
                                            Ericsson, et ano , No 18-cv-00243 (E D Tex Oct 31, 2018) (ECF
                                            No 212)
                                            Down to the Wireless - Stakes High as Rivals Race to Provide                                                            Altman, Steven; Expert: Andrews, Jeffrey; Jacobs, Irwin; Thompson,
QX9154                         5/20/1996                                                                  Kraul, Chris       N/A               N/A                                                                                         Qualcomm is a leading contributor of cellular technologies
                                            Next Generation of Cellular Gear (LA Times)                                                                             James
                                                                                                                                                                                                                                           Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9155                         8/11/2003                                                                   LG                N/A               N/A                  LG
                                                                                                                                                                                                                                           do not cause anticompetitive harm
                                            ETSI GA 15 (93) 34 [Draft Minutes of the 15th ETSI General                                                                                                                                     Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9156                                                                                                                       N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                            Assembly]                                                                                                                                                                                      Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                           Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9157                         10/19/1994   ETSI GA 21 (94) 3                                                                N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                           Qualcomm’s FRAND commitments and not anticompetitive




                                                                                                                                                         11 of 19
                                                                                                 Case 5:17-cv-00220-LHK        Document
                                                                                                               Federal Trade Commission       946-5 No.Filed
                                                                                                                                        vs. Qualcomm,          11/29/18
                                                                                                                                                        17-cv-0220 (N.D. Cal.) Page 13 of 20
                                                                                                                                                     Qualcomm's Exhibit List


                                                                                                                 Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                            Beginning Bates   Ending Bates         Sponsoring Witness                                                     Purpose
                                                                                                                 Producing Party
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9158                                      ETSI GA 21 (94) 39 Rev 2                                                               N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9159                         3/18/1993    ETSI March 1993 ETSI IPR Policy and Undertaking                                        N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9160                         2003         ETSI-GA 42(03)20                                                                       N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9161                         8/14/2003    ETSI-GA 42(03)20 rev 1                                                                 N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9162                         3/1/2004     ETSI-GA 42(03)34                                                                       N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9163                         9/14/2006    ETSI-GA-IPRR06(06)24 rev1                                                              N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX9164                         12/10/2015   ETSIIPR15(23)16 rev 2                                                Rodriguez, Carole N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)                           anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                                 commitments and not anticompetitive
                               6/28/2018;   Expert report by Bénédicte Fauvarque-Cosson; Executed                                                                                                                                                Device-level licensing is consistent with Qualcomm’s FRAND commitments and not
QX9165          CX0057; N/A                                                                                      Qualcomm          N/A               N/A                  Federal Rule of Civil Procedure 44 1
                               9/28/2018    Declaration of Bénédicte Fauvarque-Cosson                                                                                                                                                            anticompetitive
                                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                            First Quarter of Royalties Reported for Handsets by OEMs and
                                                                                                                                                                          Aberle, Derek; Expert: Nevo, Aviv; Gonell, Fabian; Hartogs, Michael;   not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9166                                      Contract Numbers Summary Pursuant to Federal Rule of Evidence Qualcomm                 N/A               N/A
                                                                                                                                                                          Rogers, Alex                                                           practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                            1006
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                            How to lead the evolution and expansion of the 3GPP ecosystem
QX9167                         8/2/2017                                                                          Qualcomm          N/A               N/A                  Cassacia, Lorenzo; Jacobs, Irwin                                       Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            (from www qualcomm com)
                                                                                                                 Rosenbrock, Karl                                                                                                                Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9168                         1993         IBM Comments, ETSI Collective Letter No 640                                           N/A                N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                 Heinz                                                                                                                           Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9169                         5/1/2004     Implementation of the ETSI IPR Policy, GSC-9/GTSC-2/GRSC-2                             N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                            Intel Accelerates Timing for Intel XMM 8160 5G Multimode
                                                                                                                                                                                                                                                 The cellular Industry is thriving; Modem chip business is highly competitive; Qualcomm’s
                                            Modem, https://newsroom intel com/news/intel-accelerates-timing-
QX9170                         11/12/2018                                                                        Intel             N/A               N/A                  Expert: Snyder, Edward; Expert: Chipty, Tasneem; Evans, Aichatou       business practices do not cause anticompetitive harm; Qualcomm’s agreements with Apple
                                            intel-xmm-8160-5g-multimode-modem-support-broad-global-5g-
                                                                                                                                                                                                                                                 were not anticompetitive
                                            rollouts/
QX9171                         1/4/2017     Intel Announces World's First Global 5G Modem                        Intel             N/A               N/A                  Expert: Chipty, Tasneem                                                Modem chip business is highly competitive
                                            IPR(12)12_002r2, Status, of, discussions: overview of the possible
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9172                         9/26/2012    scenarios, associated historical information and wording proposals   Dirk Weiler       N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                            where appropriate
                                            IPR(15)23 006, Guidance on the Meaning of Fair and Reasonable        Cisco Systems                                                                                                                   Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9173                         10/13/2015                                                                                          N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                            in ETSI IPR Policy                                                   Belgium, et al                                                                                                                  Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9174                         5/3/2016     IPR(15)23_016r4, Meeting Report                                      Dirk Weiler       N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX9175                         8/1/2006     IPRR01(06)08, Proposal for IPR Policy Reform                         Ericsson, et al   N/A               N/A                  Expert: Huber, Bertram                                                 anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                                 commitments and not anticompetitive
QX9176                         3/5/2018     Letter from Dept of Treasury, Re CFIUS Case 18-036                   Mir, Aimen N      N/A               N/A                  Mollenkopf, Steven; Rogers, Alex                                       Qualcomm is a leading contributor of cellular technologies
                                            Letters from ETSI Members regarding the signature of the ETSI                                                                                                                                        Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9177                         6/4/1993                                                                                            N/A               N/A                  Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                            IPR Undertaking                                                                                                                                                                                      Qualcomm’s FRAND commitments and not anticompetitive
                                            LG G4 Commercial
QX9178                                                                                                           LGE               N/A               N/A                  Achour, Baaziz; Amon, Cristiano; Kressin, Keith                        Qualcomm’s business practices are justified
                                            (https://www youtube com/watch?v=e2eW01eMHcc)
QX9179                                      LISTSERV 16 5 - 3GPP_TSG_RAN_WG2 Archives                                              N/A               N/A                  Casaccia, Lorenzo; Malladi, Durga                                      Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                            LTE-Only License Agreements Signed Between OEMs and                                                                                                                                                  not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9180                                                                                                           Qualcomm          N/A               N/A                  Gonell, Fabian; Expert: Nevo, Aviv; Rogers, Alex; Aberle, Derek
                                            Qualcomm Summary Pursuant to Federal Rule of Evidence 1006                                                                                                                                           practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
QX9181                         1/17/2018    Now Xiaomi's a chipmaker, too, for its very own phones               C-Net             N/A               N/A                  Expert: Chipty, Tasneem                                                Modem chip business is highly competitive
                                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9182                                      Product brief Intel XMM 7560                                         Intel             N/A               N/A                  Expert: Chipty, Tasneem                                                do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                 anticompetitive; Modem chip business is highly competitive
                                            Qualcomm CDMA Technologies Announces High-Speed Data
QX9183                         10/26/2000                                                                        Qualcomm          N/A               N/A                  Chen, Liren; Jacobs, Irwin; Malladi, Durga; Thompson, Jim              Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            Cell Site




                                                                                                                                                               12 of 19
                                                                                                Case 5:17-cv-00220-LHK        Document
                                                                                                              Federal Trade Commission       946-5 No.Filed
                                                                                                                                       vs. Qualcomm,          11/29/18
                                                                                                                                                       17-cv-0220 (N.D. Cal.) Page 14 of 20
                                                                                                                                                  Qualcomm's Exhibit List


                                                                                                              Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date          Description                                                                        Beginning Bates   Ending Bates         Sponsoring Witness                                                      Purpose
                                                                                                              Producing Party
                                             Qualcomm CDMA Technologies Announces On-Time Shipment
                                             of World's First End-to-End Wireless Megabit Data Rate Chipset
QX9184                         10/15/2001                                                                     Qualcomm         N/A                N/A                  Chen, Liren; Jacobs, Irwin; Malladi, Durga; Thompson, Jim               Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                             Solutions to Support Commercial Deployment of CDMA2000
                                             1xEVDO Worldwide
                                             Qualcomm Hits The Big Time Pushing a little-known digital
QX9185                         5/15/2000                                                                      Nee, Eric        N/A                N/A                  Altman, Steven; Jacobs, Irwin                                           Qualcomm is a leading contributor of cellular technologies
                                             cellulartechnology from surf's-up San Diego
                                                                                                                                                                                                                                               Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9186                         7/12/2004                                                                      LG               N/A                N/A                  LG
                                                                                                                                                                                                                                               do not cause anticompetitive harm
                                             Qualcomm Now Demonstrating Products Based on LTE TDD                                                                      Amon, Cristiano; Expert: Nevo, Avi; Kressin, Keith; Achour, Baaziz;     Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies;
QX9187                         9/8/2010                                                                       Qualcomm         N/A                N/A
                                             Technology                                                                                                                Expert: Chipty, Tasneem                                                 Reasons for Qualcomm’s success in the modem chip business
QX9188                                       Qualcomm pdQ Digital Smartphone                                  Qualcomm         N/A                N/A                  Jacobs, Irwin                                                           Qualcomm is a leading contributor of cellular technologies
                                             Qualcomm CDMA Technologies
QX9189                         10/4/2001                                                                      Qualcomm         N/A                N/A                  Expert: Nevo, Aviv; Expert: Chipty, Tasneem                             Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                             Announces Availability of WCDMA Technology Solution
                                                                                                                                                                                                                                               Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9190                                                                                                        MediaTek         N/A                N/A                  Judicial Notice
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX9191                         9/24/2018     Response to KFTC questionnaire for chipset manufacturers         Broadcom         N/A                N/A                  Judicial Notice                                                         anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                               commitments and not anticompetitive
                                             Samsung Announces Exynos Modem 5100, Industry's First 5G
                                             Multi-mode Modem Fully Compliant with 3GPP,
                                             https://www samsung com/semiconductor/minisite/exynos/newsro                                                                                                                                      Modem chip business is highly competitive; Qualcomm’s license agreements are not the result
QX9192                         8/15/2018                                                                    Samsung            N/A                N/A                  Kalkman, John; Expert: Chipty, Tasneem
                                             om/pressrelease/samsung-announces-exynos-modem-5100-                                                                                                                                              of coercion
                                             industrys-first-5g-multi-mode-modem-fully-compliant-with-3gpp-
                                             standards/
QX9193                                       The Mobile Broadband Standard 5G                               3gpp               N/A                N/A                  Cassacia, Lorenzo                                                       Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                             U S Patent No 5,930,230; U S Patent No 6,185,246 B1; U S
                                             Patent No 6,298,051 B1; U S Patent No 6,396,804 B2; U S
                                             Patent No 6,535,739 B1; U S Patent No 7,280,467 B2; U S
                                             Patent No 7,567,502 B2; U S Patent No 7,623,442 B2; U S
                                             Patent No 7,961,700 B2; U S Patent No 8,068,530 B2; U S
                                             Patent No 8,165,026 B2; U S Patent No 8,213,483 B2; U S
                                             Patent No 8,223,625; U S Patent No 8,374,161 B2; U S Patent
                                             No 8,521,207 B2; U S Patent No 8,576,894 B2; U S Patent No
QX9194                                       8,577,377 B2; U S Patent No 8,626,162 B2; U S Patent No                           N/A                N/A                  Casaccia, Lorenzo; Chen, Liren; Expert: Andrews, Jeff; Malladi, Durga   Qualcomm is a leading contributor of cellular technologies
                                             8,693,383 B2; U S Patent No 8,705,441 B2; U S Patent No
                                             8,705,506 B2; U S Patent No 8,711,785 B2; U S Patent No
                                             8,737,517 B2; U S Patent No 8,787,143 B2; U S Patent No
                                             8,885,628 B2; U S Patent No 8,942,192 B2; U S Patent No
                                             9,019,902 B2; U S Patent No 9,036,538 B2; U S Patent No
                                             9,065,714 B2; U S Patent No 9,106,389 B2; U S Patent No
                                             9,125,072 B2; U S Patent No 9,209,933 B2; U S Patent No
                                             9,622,230 B2; U S Patent No 9,912,438 B2
                               1/10/2012;
                               6/14/2011;
                                             U S Patent No 8,094,595; U S Patent No 7,961,700 B2; U S
                               1/17/2012;
QX9195                                       Patent No 8,098,635 B2; U S Patent No 8,588,319 B2; U S                           N/A                N/A                  Chen, Liren; Malladi, Durga                                             Qualcomm is a leading contributor of cellular technologies
                               11/19/2013;
                                             Patent No 8,059,608 B2
                               11/15/2011;
                               1/10/2012
QX9196                         8/2/2017      Understanding 3GPP (from www qualcomm com)                       Qualcomm         N/A                N/A                  Cassacia, Lorenzo                                                       Qualcomm is a leading contributor of cellular technologies
QX9197                         11/14/2017    Verizon is heading toward a Gigabit, CDMA-Free Future            Segan, Sascha    N/A                N/A                  Expert: Chipty, Tasneem                                                 Cellular Industry is thriving; Qualcomm's business practices do not cause anticompetitive harm
                                             Video - The HTC One A9 Powered by Qualcomm Snapdragon
QX9198                                                                                                        HTC              N/A                N/A                  Kressin, Keith; Thompson, James                                         Qualcomm's business practices are justified
                                             technology (https://www youtube com/watch?v=krmiKCHvgBY)
QX9199                         10/1/1999     World Telecommunication Development Report 1999                                   N/A                N/A                  Expert: Andrews, Jeffrey; Jacobs, Irwin                                 Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                             YouTube Video - Apple Special Event, September 2012                                                                       Mansfield, Robert (Apple); Sauer, Matthias (Apple); Schell, Steve       Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
QX9200                         9/1/2012                                                                       Apple            N/A                N/A
                                             (https://www youtube com/watch?v=e3QyK13BZ-0)                                                                             (Apple); Watrous, BJ (Apple)                                            not the result of coercion; Qualcomm’s business practices are justified
                                             YouTube Video - Apple WWDC, 2008                                                                                          Mansfield, Robert (Apple); Sauer, Matthias (Apple); Schell, Steve       Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
QX9201                         2008                                                                           Apple            N/A                N/A
                                             (https://www youtube com/watch?v=706cHuer0mk)                                                                             (Apple); Watrous, BJ (Apple)                                            not the result of coercion; Qualcomm’s business practices are justified




                                                                                                                                                            13 of 19
                                                                                                  Case 5:17-cv-00220-LHK        Document
                                                                                                                Federal Trade Commission       946-5 No.Filed
                                                                                                                                         vs. Qualcomm,          11/29/18
                                                                                                                                                         17-cv-0220 (N.D. Cal.) Page 15 of 20
                                                                                                                                                      Qualcomm's Exhibit List


                                                                                                                 Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                            Beginning Bates    Ending Bates         Sponsoring Witness                                                        Purpose
                                                                                                                 Producing Party
                                            YouTube Video - CNBC Mad Money, Tim Cook Interview, May                                                                        Mansfield, Robert (Apple); Sauer, Matthias (Apple); Schell, Steve         Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
QX9202                         5/1/2016                                                                          CNBC              N/A                N/A
                                            2016 (https://www youtube com/watch?v=kFdUa_WeTcQ)                                                                             (Apple); Watrous, BJ (Apple)                                              not the result of coercion; Qualcomm’s business practices are justified
                                                                                                                                                                                                                                                     Qualcomm's license agreements were not the result of coercion; Qualcomm's business practices
                                                                                                                                                                           Aberle, Derek; Altman, Steven; Hartogs, Michael; Gonell, Fabian;
QX9203                         9/16/2010                                                                         Qualcomm          Q2014FTC00005142   Q2014FTC00005185                                                                               are justified; Qualcomm's business practices do not cause anticompetitive harm; Device-level
                                                                                                                                                                           Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                                     licensing is consistent with Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                           Achour, Baaziz; Amon, Cristiano; Expert: Chipty, Tasneem; Kressin,        Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9204                         6/6/2014     QCT Strategic Plan 2013                                              Qualcomm          Q2014FTC00014377   Q2014FTC00014377
                                                                                                                                                                           Keith; Mollenkopf, Steven; Thompson, James                                competitive
                                                                                                                                                                           Ablerle, Derek; Altman, Steven; Cassacia, Lorenzo; Expert: Andrews,
                                            Email regarding Fwd: Re: Privileged & Confidential with
QX9205                         2/24/2008                                                                         Jacobs, Irwin     Q2014FTC00349249   Q2014FTC00349285     Jeffrey; Hartogs, Michael; Jacobs, Irwin; Lupin, Louis; Malladi, Durga;   Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            attachment(s)
                                                                                                                                                                           Thompson, James
                                                                                                                                                                                                                                                     Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                           Aberle, Derek; Altman, Steven; Chen, Liren; Gonell, Fabian; Hartogs,      not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9206                         2/19/2014    Email regarding RE: 4G License with attachment(s)                    Dwight, Deborah Q2014FTC00415060     Q2014FTC00415065
                                                                                                                                                                           Michael; Reifschneider, Eric; Rogers, Alex                                practices do not cause anticompetitive harm;Device-level licensing is consistent with
                                                                                                                                                                                                                                                     Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                                     Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9207                         7/13/2014    Email regarding FW: 3-Mode Letters with attachment(s)                Qian, Kun         Q2014FTC00490169   Q2014FTC00490174     Reifschneider, Eric
                                                                                                                                                                                                                                                     are justified
                                                                                                                                                                                                                                                     Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                            Email regarding       2012-10-01                                 pdf Kerendian,                                                Aberle, Derek; Chen, Liren; Gonell, Fabian; Hartogs, Michael;             not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9208                         9/2/2014                                                                                            Q2014FTC00660708   Q2014FTC00660770
                                            with attachment(s)                                                   Naseem                                                    Reifschneider, Eric; Rogers, Alex; Expert: Nevo, Aviv                     practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                                     Qualcomm’s FRAND commitments and not anticompetitive
QX9209                         1/20/2011    Email regarding Draft with attachment(s)                             Williams, Jeff    Q2014FTC00786755   Q2014FTC00786761     Mollenkopf, Steven; Williams, Jeff (Apple)                                Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                                                                                                     Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9210                         3/21/2008    Email regarding RE: March 27th meeting                               Altman, Steve     Q2014FTC01069992   Q2014FTC01069997     Aberle, Derek; Altman, Steven; Hartogs, Michael; Rogers, Alex
                                                                                                                                                                                                                                                     are justified; Qualcomm’s business practices do not cause anticompetitive harm
                                            Email regarding Fw: Suggested Template for Account Team
QX9211                         7/23/2012                                                                         Kwon, O H         Q2014FTC01091249   Q2014FTC01091251     Amon, Cristiano; Expert: Chipty, Tasneem; Wyatt, William                  Cellular Industry is thriving; Modem chip business is highly competitive
                                            Reviews with attachment(s)
QX9212                         8/4/2015     Email regarding Re: Exhaustion                                       Amon, Cristiano   Q2014FTC01216680   Q2014FTC01216681     Aberle, Derek; Amon, Cristiano; Gonell, Fabian; Reifschneider, Eric       Qualcomm’s business practices are justified
                                            Email regarding                 : 6/25 update with                                                                                                                                                       Qualcomm's business practices are justified; Qualcomm's business practices do not cause
QX9213                         7/6/2007                                                                          Mehta, Sanjay     Q2014FTC01270025   Q2014FTC01270053     Amon, Cristiano; Mollenkopf, Steven
                                            attachment(s)                                                                                                                                                                                            anticompetitive harm
                                                                                                                                                                                                                                                     Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                                                                                                                 Reifschneider,
QX9214                         7/15/2013    Email regarding RE: Re: Issue                                                          Q2014FTC01356936   Q2014FTC01356938     Aberle, Derek; Reifschneider, Eric                                        anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                 Eric
                                                                                                                                                                                                                                                     commitments and not anticompetitive
QX9215                         4/26/2013    Email regarding FW: RE: Company Name Follow up                       Blecker, Marv     Q2014FTC01358674   Q2014FTC01358680     Aberle, Derek; Gonell, Fabian                                             Qualcomm’s business practices are justified
                                                                                                                                                                           Mollenkopf, Steven; Aberle, Derek; Amon, Cristiano; Reifschneider,        Qualcomm's license agreements were not the result of coercion; Qualcomm's business practices
QX9216                         11/7/2012    Email regarding Fw: Thanks                                           Salvatori, Enrico Q2014FTC01360291   Q2014FTC01360296
                                                                                                                                                                           Eric; Gonell, Fabian                                                      are justified; Qualcomm's business practices do not cause anticompetitive harm
                                            Email regarding             last round - impact to fy13 budget       Mollenkopf,                                               Amon, Cristiano; Expert: Chipty, Tasneem; Mollenkopf, Steven; Wyatt,      Qualcomm's agreements with Apple were not anticompetitive; Qualcomm's business practices do
QX9217                         1/9/2013                                                                                            Q2014FTC01610401   Q2014FTC01610406
                                            (prelim) + vs strat plan for 14 and 15                               Steven                                                    William                                                                   not cause anticompetitive harm
QX9218                         10/4/2008    Email regarding Requests for LGE concerns                            Yang, Jeffrey     Q2014FTC01628960   Q2014FTC01628964     Amon, Cristiano; Expert: Chipty, Tasneem; Mollenkopf, Steve               Cellular Industry is thriving; Modem chip business is highly competitive
                                            Email regarding Fw: (Pls read) RE: Samsung's disappointment                                                                    Amon, Cristiano; Expert: Chipty, Tasneem; Mollenkopf, Steven; Wyatt,
QX9219                         12/11/2009                                                                        Lederer, Jim      Q2014FTC01845278   Q2014FTC01845280                                                                               Cellular Industry is thriving; Modem chip business is highly competitive
                                            wirh 2010 Pricing proposal                                                                                                     William
QX9220                         1/10/2013    Email regarding RE: Language on Pricing                              Lederer, Jim      Q2014FTC02110079   Q2014FTC02110082     Mollenkopf, Steven; Amon, Cristiano; Expert: Chipty, Tasneem              Qualcomm’s agreements with Apple were not anticompetitive
                                            Email regarding RE:               - latest product outlook
QX9221                         12/19/2012                                                                        Mehta, Sanjay     Q2014FTC02110227   Q2014FTC02110233     Expert: Chipty, Tasneem; Mollenkopf, Steven; Amon, Cristiano              Qualcomm’s agreements with Apple were not anticompetitive
                                            (tablet/phone) - competitive updates
                                            Email regarding                                                      Reifschneider,
QX9222          CX5226         6/28/2014                                                                                           Q2014FTC02112879   Q2014FTC02112884     Aberle, Derek; Amon, Cristiano; Gonell, Fabian; Reifschneider, Eric       Qualcomm’s license agreements are not the result of coercion
                                                      with attachment(s)                                         Eric
QX9223                         1/14/2016    Email regarding QC/Meizu discussions - next steps                    Snyder, Mark      Q2014FTC02199823   Q2014FTC02199833     Aberle, Derek; Gonell, Fabian; Reifschneider, Eric; Rogers, Alex          Qualcomm’s license agreements are not the result of coercion
                                                                                                                                                                                                                                                     Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9224          CX5237         07/14/2011   Email regarding Re: Re: proposal of conference call                  Aberle, Derek     Q2014FTC02364180   Q2014FTC02364187     Aberle, Derek; Gonell, Fabian
                                                                                                                                                                                                                                                     are justified
                                                                                                                                                                           Amon, Cristiano; Achour, Baaziz; Kressin, Keith; Expert: Chipty,
QX9225                         12/21/2012   Email regarding FW: Important * * *                                  Wyatt, Will       Q2014FTC02380741   Q2014FTC02380743                                                                               Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                           Tasneem; Mollenkopf, Steven; Wyatt, William
                                            Email regarding FW: Q&A for the 3-mode letter with                                                                                                                                                       Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9226                         7/10/2014                                                                         Qian, Kun         Q2014FTC02699110   Q2014FTC026991124    Amon, Cristiano; Gonell, Fabian; Reifschneider, Eric
                                            attachment(s)                                                                                                                                                                                            are justified
                                            Email regarding ETSI/IPR(15)23_015r1 + ETSI/IPR(15)23_016 -
                                                                                                                                                                                                                                                     Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9227                         11/27/2015   Draft Actions concerning transparency after IPR#23 + Meeting         Rey, Geraldine    Q2014FTC02805312   Q2014FTC02805334     Expert: Huber, Bertram; Gonell, Fabian; Weiler, Dirk (Nokia)
                                                                                                                                                                                                                                                     Qualcomm’s FRAND commitments and not anticompetitive
                                            Report with attachment(s)
                                            Email regarding Qualcomm Completes Review of Corporate and                                                                     Aberle, Derek; Amon, Cristiano; Wise, David; Jacobs, Paul; Mollenkopf,
QX9228                         12/15/2015                                                                        Amezcua, Claudia Q2014FTC02860152    Q2014FTC02860157                                                                            Qualcomm’s business practices are justified
                                            Financial Structure with attachment(s)                                                                                         Steven
                                            Email regarding RE: CDMA Pricing - What's Our Position? with
QX9229                         11/20/2008                                                                        Mehta, Sanjay     Q2014FTC02886824   Q2014FTC02886828     Amon, Cristiano; Expert: Chipty, Tasneem; Mollenkopf, Steve               Cellular Industry is thriving; Modem chip business is highly competitive
                                            attachment(s)




                                                                                                                                                                14 of 19
                                                                                                   Case 5:17-cv-00220-LHK        Document
                                                                                                                 Federal Trade Commission       946-5 No.Filed
                                                                                                                                          vs. Qualcomm,          11/29/18
                                                                                                                                                          17-cv-0220 (N.D. Cal.) Page 16 of 20
                                                                                                                                                       Qualcomm's Exhibit List


                                                                                                                Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                           Beginning Bates      Ending Bates         Sponsoring Witness                                                        Purpose
                                                                                                                Producing Party
QX9230                         8/11/2014    LTE Claim Charts_8-6-14 pptx                                        Qualcomm          Q2014FTC02979811     Q2014FTC02979811     Chen, Liren                                                               Qualcomm is a leading contributor of cellular technologies
QX9231                         8/11/2014    QTL Presentation regarding Claim Mapping                            Qualcomm          Q2014FTC02979814     Q2014FTC02979814     Chen, Liren                                                               Qualcomm is a leading contributor of cellular technologies
                                            Email regarding Fwd: Licensing Discussion 09-30-2010 (this is a                                                                                                                                           Qualcomm’s business practices are justified; Qualcomm’s agreements with Apple were not
QX9232                         10/27/2010                                                                       Rosenberg, Don    Q2014FTC03070576     Q2014FTC03070593     Aberle, Derek; Altman, Steven; Hartogs, Michael
                                            large file - takes a minute to open) with attachment(s)                                                                                                                                                   anticompetitive
                                                                                                                                                                                                                                                      Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
                                                                                                                Reifschneider,
QX9233                         6/24/2013    Email regarding discussion with Roger Brooks - privileged                             Q2014FTC03077212     Q2014FTC03077214     Aberle, Derek; Reifschneider, Eric                                        anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                Eric
                                                                                                                                                                                                                                                      commitments and not anticompetitive
                                                                                                    w encls -
QX9234                         3/18/2016                                                                        Gonell, Fabian    Q2014FTC03095246     Q2014FTC03097221     Gonell, Fabian; Chen, Liren; Rogers, Alex; Aberle, Derek                  Qualcomm's license agreements are not the result of coercion
                                            fgl pdf
                                                                                                                                                                            Gonell, Fabian; Reifscheider, Eric; Aberle, Derek; Amon, Cristiano;
QX9235                         1/1/2016     Strategic Fund & Indemnity Agmt                                     Qualcomm          Q2014FTC03119647     Q2014FTC03119669                                                                               Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                            Expert: Nevo, Aviv
                                            Email regarding         signed QC                                                                                                                                                                         Qualcomm's license agreements are not the result of coercion Qualcomm's business practices
QX9236                         12/27/2016                                                                       Qian, Kun         Q2014FTC03294120     Q2014FTC03294204     Aberle, Derek; Rogers, Alex; Gonell, Fabian
                                                       ! with attachment(s)                                                                                                                                                                           are justified Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                      Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9237                         8/6/2012     Email regarding RFP to          8 6 12 with attachment(s)           Badal, Michelle   Q2014FTC03646413     Q2014FTC03646429     Expert: Williams, Tim; Schafer, Aaron (Apple)
                                                                                                                                                                                                                                                      do not cause anticompetitive harm
QX9238                         9/2/2011     Email regarding RE: Urgent - LTE CA situation?                      Achour, Baaziz    Q2014FTC03666974     Q2014FTC03666975     Achour, Baaziz                                                            Reasons for Qualcomm’s success in the modem chip business
                                            Email regarding                   kick-off docs - please review
QX9239                         1/8/2016                                                                         Felke, Magnus     Q2014FTC03896735     Q2014FTC03896737     Gonell, Fabian; Reifschneider, Eric                                       Qualcomm's business practices do not cause anticompetitive harm
                                            one more time with attachment(s)
                                            Email regarding Friday meeting - Subject to Apple-Qualcomm                                                                      Chen, Liren; Expert: Andrews, Jeffrey; Gonell, Fabian; Malladi, Durga;
QX9240                         7/11/2016                                                                        Chen, Liren       Q2014FTC03978229     Q2014FTC03978275                                                                               Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            Mutual Confidentiality Agreement with attachment(s)                                                                             Rogers, Alex; Thompson, James
QX9241                         12/5/2001    Email regarding Re: Pending Issues                                  Aberle, Derek     Q2014FTC04151885     Q2014FTC04151885     Aberle, Derek; Hartogs, Michael; Lupin, Louis; Altman, Steven             Qualcomm's business practices are justified
                                                                                                                                                                                                                                                      Qualcomm's license agreements are not the result of coercion Qualcomm's business practices
QX9242                         11/14/2014   Email regarding Fwd: TCL issue                                      Lam, Benson       Q2014FTC04182068     Q2014FTC04182069     Reifschneider, Eric; Gonell, Fabian
                                                                                                                                                                                                                                                      are justified Qualcomm's business practices do not cause anticompetitive harm
QX9243                         4/7/2011     Email regarding            account strategy                         Koliander, Eric   Q2014FTC04277421     Q2014FTC04277425     Mollenkopf, Steven                                                        Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                            Aberle, Derek; Expert: Andrews, Jeffrey; Malladi, Durga; Mollenkopf,
QX9244                         10/23/2014   Email regarding 5G R&D - more than meets the eye                    Grob, Matt        Q2014FTC04771203     Q2014FTC04771203                                                                               Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                            Steven; Jacobs, Paul; Thompson, James
                                            Email regarding FW: 5G white paper for BOD - 1st cut with                                                                       Cassacia, Lorenzo; Expert: Andrews, Jeffrey; Malladi, Durga;
QX9245                         12/3/2015                                                                        Grob, Matt        Q2014FTC04774606     Q2014FTC04774609                                                                               Qualcomm is a leading contributor of cellular technologies
                                            attachment(s)                                                                                                                   Mollenkopf, Steven; Thompson, James
                                                                                                                                                                            Casaccia, Lorenzo; Expert: Andrews, Jeff; Malladi, Durga; Thompson,
QX9246                         9/12/2006    Email regarding strat plan slides with attachment(s)                Grob, Matt        Q2014FTC04778810     Q2014FTC04778811                                                                               Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                            James
                                                                                                                                                                            Chen, Liren; Expert: Chipty, Tasneem; Expert: Snyder, Edward; Rogers,
QX9247                         11/3/2016    Modem Update                                                        Sinha, Pranesh    Q2014FTC04798967     Q2014FTC04799054                                                                               Reasons for Qualcomm’s success in the modem chip business
                                                                                                                                                                            Alex; Expert: Nevo, Aviv; Kressin, Keith
                                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies; Reasons for Qualcomm’s success in
QX9248                         2/12/2016    Email regarding Analyst Day Slides with attachment(s)               Young, Kathleen Q2014FTC04825956       Q2014FTC04826095     Aberle, Derek; Amon, Cristiano; Mollenkopf, Steven; Thompson, James
                                                                                                                                                                                                                                                 the modem chip business; Qualcomm’s business practices do not cause anticompetitive harm
                                            Email regarding Fwd: Licensing Slide from 1999 Analyst Meeting                                                                  Altman, Steven; Expert: Nevo, Aviv; Hartogs, Michael; Jacobs, Irwin; Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9249                         11/4/2005                                                                        Altman, Steve     Q2014FTC04845623     Q2014FTC04845624
                                            with attachment(s)                                                                                                              Lupin, Louis; Rogers, Alex                                           are justified; Qualcomm’s business practices do not cause anticompetitive harm
                                            Email regarding FW: Margin Analysis - Work in progress with                                                                     Expert: Chipty, Tasneem; Amon, Cristiano; Kressin, Keith; Wyatt,
QX9250                         11/29/2010                                                                       Mehta, Sanjay     Q2014FTC04856452     Q2014FTC04856455                                                                          Cellular Industry is thriving; Modem chip business is highly competitive
                                            attachment(s)                                                                                                                   William
                                            Email regarding RE: QCT Strategic Plan Financials with                                                                                                                                               Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9251          CX6009         06/15/2013                                                                       Oberst, Andy      Q2014FTC04878756     Q2014FTC04878763     Expert: Chipty, Tasneem; Wyatt, Will
                                            attachment(s)                                                                                                                                                                                        competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                            Email regarding Fw: RIM Confidential--Protected Settlement
                                                                                                                                                                            Aberle, Derek; Hartogs, Michael; Gonell, Fabian; Lupin, Louis; Altman, Qualcomm's license agreements are not the result of coercion Qualcomm's business practices
QX9252                         11/12/2009   Communication Subject to FRE 408 and conditions agreed upon         Hartogs, Mike     Q2014FTCBB00002704   Q2014FTCBB00002705
                                                                                                                                                                            Steve                                                                  are justified Qualcomm's business practices do not cause anticompetitive harm
                                            between RIM and Qualcomm by email communications
                PX0590;                                                                                                                                                     Cassacia, Lorenzo; Chen, Liren; Expert: Andrews, Jeffrey; Hartogs,
QX9253                         11/7/2007    Email regarding Fwd: RE: with attachment(s)                         Hartogs, Mike     Q2017MDL1_00411156   Q2017MDL1_00411372                                                                         Qualcomm is a leading contributor of cellular technologies
                PX0148                                                                                                                                                      Michael; Jacobs, Irwin; Malladi, Durga; Thompson, James; Weiler, Dirk
                                                                                                                Mollenkopf,                                                                                                                       Modem chip business is highly competitive; Qualcomm’s business practices do not cause
QX9254                         12/30/2013   Email regarding Re: Latest on Apple - 2016 RFP                                        Q2017MDL1_01663580   Q2017MDL1_01663584   Blevins, Tony; Amon, Cristiano
                                                                                                                Steven                                                                                                                            anticompetitive harm
                                            Email regarding RE:                                                 Kerendian,
QX9255                         12/12/2014                                                                                         Q2017MDL1_01780257   Q2017MDL1_01780262   Amon, Cristiano; Reifschneider, Eric                                      Qualcomm’s business practices are justified
                                                                                                                Naseem
QX9256                         11/12/2012   Email regarding Roadmap Help with attachment(s)                     Kressin, Keith    Q2017MDL1_01910522   Q2017MDL1_01910525   Expert: Chipty, Tasneem; Kressin, Keith; Wyatt, William                   Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                Mollenkopf,                                                 Amon, Cristiano; Expert: Chipty, Tasneem; Mollenkopf, Steven; Wyatt,
QX9257                         10/30/2010   Email regarding FW: New proposal with attachment(s)                                   Q2017MDL1_01950378   Q2017MDL1_01950380                                                                             Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                Steven                                                      William
                PX0358;                     Email regarding FW: LTE leadership claims from Ericsson with                                                                    Casaccia, Lorenzo; Chen, Liren; Aberle, Derek; Gonell, Fabian; Hartogs,
QX9258                         1/9/2012                                                                         Martin, Roger     Q2017MDL1_02777874   Q2017MDL1_02777910                                                                             Qualcomm’s license agreements are not the result of coercion
                CX6376                      attachment(s)                                                                                                                   Michael
                                                                                                                                                                            Aberle, Derek; Amon, Cristiano; Hartogs, Michael; Mollenkopf, Steven;     Qualcomm's license agreements were not the result of coercion; Qualcomm's business practices
QX9259                         2/23/2012    Email regarding RE: E divestiture of SEMC                           Gonell, Fabian    Q2017MDL1_02894745   Q2017MDL1_02894755
                                                                                                                                                                            Lupin, Louis; Reifschneider, Eric                                         are justified; Qualcomm's business practices do not cause anticompetitive harm
QX9260                         3/31/2011    Strategic Relationship Agreement (3/31/2011)                        Qualcomm          Q2017MDL1_02931423   Q2017MDL1_02931429   Wyatt, Will; Amon, Cristiano; Mollenkopf, Steven                          Qualcomm's business practices do not cause anticompetitive harm
QX9261                         12/27/2011   Amendment to Strategic Relationship Agreement (12/27/2011)          Qualcomm          Q2017MDL1_02931430   Q2017MDL1_02931430   Wyatt, Will; Amon, Cristiano; Mollenkopf, Steven                          Qualcomm's business practices do not cause anticompetitive harm




                                                                                                                                                                 15 of 19
                                                                                                 Case 5:17-cv-00220-LHK        Document
                                                                                                               Federal Trade Commission       946-5 No.Filed
                                                                                                                                        vs. Qualcomm,          11/29/18
                                                                                                                                                        17-cv-0220 (N.D. Cal.) Page 17 of 20
                                                                                                                                                 Qualcomm's Exhibit List


                                                                                                          Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                     Beginning Bates      Ending Bates         Sponsoring Witness                                                      Purpose
                                                                                                          Producing Party
                                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                      Aberle, Derek; Altman, Steven; Chen, Liren; Gonell, Fabian; Hartogs,
                                                                                                                                                                                                                                               not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9262                         8/23/1992    CDMA Technology License Agreement (8/23/1992)                 Qualcomm          Q2017MDL1_03032604   Q2017MDL1_03032628   Michael; Jacobs, Irwin; Lupin, Louis; Reifschneider, Eric; Rogers, Alex;
                                                                                                                                                                                                                                               practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                      Expert: Nevo, Aviv
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                      Aberle, Derek; Altman, Steven; Chen, Liren; Gonell, Fabian; Hartogs,     not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9263                         3/20/2009    Subscriber Unit License Agreement (3/20/2009)                 Qualcomm          Q2017MDL1_03037870   Q2017MDL1_03037923
                                                                                                                                                                      Michael; Reifschneider, Eric; Rogers, Alex; Expert: Nevo, Aviv           practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                      Aberle, Derek; Altman, Steven; Chen, Liren; Hartogs, Michael; Jacobs,
                                                                                                                                                                                                                                               not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9264                         9/22/2000    Amendment to Subscriber Unit License Agreement (9/22/2000)    Qualcomm          Q2017MDL1_03045682   Q2017MDL1_03045686   Irwin; Lupin, Louis; Reifschneider, Eric; Rogers, Alex; Expert: Nevo,
                                                                                                                                                                                                                                               practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                      Aviv
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                      Aberle, Derek; Altman, Steven; Chen, Liren; Hartogs, Michael;            not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9265                         4/30/1997    Subscriber Unit License Agreement dated April 30, 1997        Qualcomm          Q2017MDL1_03045687   Q2017MDL1_03045727
                                                                                                                                                                      Reifschneider, Eric; Rogers, Alex; Expert: Aviv Nevo                     practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                      Aberle, Derek; Chen, Liren; Gonell, Fabian; Reifschneider, Eric; Rogers, not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9266                         1/1/2016     Chinese Patent License Agreement (1/1/2016)                   Qualcomm          Q2017MDL1_03114539   Q2017MDL1_03114590
                                                                                                                                                                      Alex; Expert: Nevo, Aviv                                                 practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9267                         8/11/2015    PRC Meeting                                                   Qualcomm          Q2017MDL1_03164410   Q2017MDL1_03164410   Amon, Cristiano; Expert: Chipty, Tasneem; Wyatt, William
                                                                                                                                                                                                                                               competitive
                                                                                                                                                                                                                                               Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9268                         6/23/2015    Email regarding FW: Qualcomm/VIVO with attachment(s)          Altman, Jeff      Q2017MDL1_03327980   Q2017MDL1_03327983   Aberle, Derek; Gonell, Fabian; Reifschneider, Eric
                                                                                                                                                                                                                                               are justified; Qualcomm's business practices do not cause anticompetitive harm
                                            Amendment to Infrastructure and Subscriber Unit License and                                                               Reifschneider, Eric; Aberle, Derek; Gonell, Fabian; Altman, Steven;
QX9269                         9/1/2012                                                                   Qualcomm          Q2017MDL3_00017820   Q2017MDL3_00017823                                                                            Qualcomm's license agreements were not the result of coercion
                                            Technical Assistance Agreement                                                                                            Expert: Nevo, Aviv
                                                                                                                                                                                                                                               Qualcomm's license agreements were not the result of coercion; Qualcomm's business practices
QX9270                         8/23/2005    Letter Agreement regarding ASIC Patent License Agreement      Qualcomm          Q2017MDL3_00019183   Q2017MDL3_00019186   Aberle, Derek; Altman, Steven; Hartogs, Michael                          are justified; Qualcomm's business practices do not cause anticompetitive harm; Device-level
                                                                                                                                                                                                                                               licensing is consistent with Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9271                         6/19/2009    Email regarding Fwd: Summary for major open issues            Lee, Heungmo      Q2017MDL3_00040410   Q2017MDL3_00040412   Aberle, Derek; Lee, Injung (Samsung); Gonell, Fabian                     are justified; Device-level licensing is consistent with Qualcomm’s FRAND commitments and
                                                                                                                                                                                                                                               not anticompetitive
                                                                                                                                                                                                                                               Qualcomm's license agreements were not the result of coercion; Qualcomm's business practices
                                            Amendment to Infrastructure and Subscriber Unit License and                                                               Aberle, Derek; Altman, Steven; Hartogs, Michael; Gonell, Fabian;
QX9272                         1/1/2007                                                                   Qualcomm          Q2017MDL3_00045474   Q2017MDL3_00045499                                                                            are justified; Qualcomm's business practices do not cause anticompetitive harm; Device-level
                                            Technical Assistance Agreement                                                                                            Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                               licensing is consistent with Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Qualcomm’s license agreements are not the result of coercion; Qualcomm’s agreements with
QX9273                         4/27/2005    Email regarding Fwd: Re: Fwd: Apple— Chipset Review           Taylor, Kristin   Q2017MDL5_04235794   Q2017MDL5_04235795   Expert: Nevo, Aviv; Jacobs, Paul
                                                                                                                                                                                                                                               Apple were not anticompetitive
                                                                                                                                                                      Altman, Steven; Aberle, Derek; Hartogs, Michael; Lupin, Louis; Jacobs, Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9274                         7/5/2004     Email regarding Fwd: LGE_Proposal with attachment(s)          Doh, Jim          Q2017MDL5_04810421   Q2017MDL5_04810422
                                                                                                                                                                      Irwin                                                                    do not cause anticompetitive harm
                                                                                                                                                                                                                                               Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9275                         3/25/1999    Qualcomm/Ericsson Press Conference                            Qualcomm          Q2017MDL5_06050911   Q2017MDL5_06050911   Altman, Steven; Hartogs, Michael; Jacobs, Irwin; Lupin, Louis
                                                                                                                                                                                                                                               are justified; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                                                                                      Altman, Steven; Cassacia, Lorenzo; Expert: Andrews, Jeffrey; Expert:     Qualcomm is a leading contributor of cellular technologies; Reasons for Qualcomm’s success in
QX9276                         11/23/1996   Memo regarding a system design for high speed packet data     Qualcomm          Q2017MDL5_10411696   Q2017MDL5_10411711
                                                                                                                                                                      Snyder, Edward; Jacobs, Irwin; Malladi, Durga; Thompson, James           the modem chip business
QX9277                         4/20/1998    Letter to ETSI                                                White, Harvey P   Q2017MDL8_00001080   Q2017MDL8_00001081   Jacobs, Irwin; Lupin, Louis                                              Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                      Aberle, Derek; Altman, Steven; Chen, Liren; Gonell, Fabian; Hartogs,
                                                                                                                                                                                                                                               not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9278                         7/26/1991    Subscriber Unit License Agreement (7/26/1991)                 Qualcomm          QAPPCMSD00009378     QAPPCMSD00009405     Michael; Jacobs, Irwin; Lupin, Louis; Reifschneider, Eric; Rogers, Alex;
                                                                                                                                                                                                                                               practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                      Expert: Nevo, Aviv
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                               Cellular Industry is thriving; Reasons for Qualcomm’s success in the modem chip business;
QX9279                         3/15/2017    Email regarding Notes from Modem Offsite with attachment(s)   Asghar, Ziad      QAPPCMSD01272320     QAPPCMSD01272361     Kressin, Keith; Expert: Chipty, Tasneem
                                                                                                                                                                                                                                               Modem chip business is highly competitive
                                                                                                                                                                                                                                               Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                                                                                               not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9280          CX6629         1/1/2018                                                                   Qualcomm          QAPPCMSD02163083     QAPPCMSD02163097     Chen, Liren; Gonell, Fabian; Rogers, Alex
                                                                                                                                                                                                                                               practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                               Qualcomm’s FRAND commitments and not anticompetitive
                                             NLU Intellectual Property and Competition Policy Course |                                                                                                                                         Qualcomm’s business practices are justified; Device-level licensing is consistent with
QX9281                         7/28/2015                                                                  Shrove, Jenna     QAPPCMSD03076455     QAPPCMSD03077233     Expert: Huber, Bertram; Weiler, Dirk (Nokia)
                                            August 2015 with attachment(s)                                                                                                                                                                     Qualcomm’s FRAND commitments and not anticompetitive
                                            Email regarding           - CR&D Program Review - slide                                                                   Cassacia, Lorenzo; Expert: Andrews, Jeffrey; Malladi, Durga;
QX9282                         7/24/2017                                                                  Ang, Rolando      QAPPCMSD03112272     QAPPCMSD03112368                                                                              Qualcomm is a leading contributor of cellular technologies
                                            distribution with attachment(s)                                                                                           Thompson, James




                                                                                                                                                           16 of 19
                                                                                                Case 5:17-cv-00220-LHK        Document
                                                                                                              Federal Trade Commission       946-5 No.Filed
                                                                                                                                       vs. Qualcomm,          11/29/18
                                                                                                                                                       17-cv-0220 (N.D. Cal.) Page 18 of 20
                                                                                                                                                 Qualcomm's Exhibit List


                                                                                                            Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                       Beginning Bates    Ending Bates         Sponsoring Witness                                                     Purpose
                                                                                                            Producing Party
                                                                                                                                                                                                                                             Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9283                         10/11/2017   Email regarding FW: Letter from Qualcomm with attachment(s)     Boy, Gaby        QAPPCMSD03734920    QAPPCMSD03734924     Ahn, Seungho; Rogers, Alex; Aberle, Derek; Gonell, Fabian
                                                                                                                                                                                                                                             are justified; Qualcomm's business practices do not cause anticompetitive harm
                Apple Chen                                                                                                                                            Gonell, Fabian; Chen, Liren; Aberle, Derek; Gonell, Fabian; Rogers,    Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9284                         1/25/2017    Email regarding Re: patent meetings with attachment(s)          Chen, Liren      QAPPCMSD07412667    QAPPCMSD07412672
                0003                                                                                                                                                  Alex                                                                   are justified
                               8/3/2015;                                                                                     QAPPCMSD08220764;   QAPPCMSD08220892;
                               8/3/2015;    Emails regarding re: Qualcomm patent lists and representative                    QAPPCMSD08488872;   QAPPCMSD08488967;                                                                           Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9285                                                                                                      Rouse, Tom                                                Aberle, Derek; Gonell, Fabian; Reifschneider, Eric
                               8/4/2015;    claim charts                                                                     QAPPCMSD09829213;   QAPPCMSD09829316;                                                                           are justified
                               8/4/2015                                                                                      QAPPCMSD09829317    QAPPCMSD09829416
                                                                                                                                                                      Chen, Liren; Expert: Andrews, Jeffrey; Malladi, Durga; Mollenkopf,     Qualcomm is a leading contributor of cellular technologies; Qualcomm’s business practices are
QX9286                         3/22/2017    Email regarding two requests with attachment(s)                 Chen, Liren      QAPPCMSD08656194    QAPPCMSD08656195
                                                                                                                                                                      Steven; Thompson, James                                                justified
                                            Email regarding RE:        5G NR URLLC Design, Performance,                                                               Cassacia, Lorenzo; Expert: Andrews, Jeffrey; Malladi, Durga;
QX9287                         1/19/2018                                                                Smee, John           QAPPCMSD09012384    QAPPCMSD09012539                                                                            Qualcomm is a leading contributor of cellular technologies
                                            and Standards Update with attachment(s)                                                                                   Thompson, James
QX9288                         10/18/2017   Email regarding QTL, QSIO sync-up with attachment(s)        Singh, Damanjit      QAPPCMSD09037925    QAPPCMSD09037934     Chen, Liren; Gonell, Fabian; Casaccia, Lorenzo                         Qualcomm is a leading contributor of cellular technologies
                                            Letter from Qualcomm re: OFDMA Subscriber Unit Patent
QX9289                         3/1/2018                                                                 Rogers, Alex         QAPPCMSD09088904    QAPPCMSD09088916     Rogers, Alex                                                           Qualcomm’s business practices are justified
                                            License Agreement (10/26/2011)
                                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                      Aberle, Derek; Altman, Steven; Chen, Liren; Gonell, Fabian; Hartogs,   not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9290                         3/31/2005    Subscriber Unit License Agreement (3/31/2005)                   Qualcomm         QAPPCMSD09101874    QAPPCMSD09101905
                                                                                                                                                                      Michael; Reifschneider, Eric; Rogers, Alex; Expert: Nevo, Aviv         practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                             Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                             Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies;
                                            Email regarding FW: Qualcomm 5G NR Royalty Terms Statement -
QX9291                         11/20/2017                                                                Ping, Cindy         QAPPCMSD09500210    QAPPCMSD09500214     Chen, Liren; Gonell, Fabian; Rogers, Alex                              Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
                                            privileged and confidential with attachment(s)
                                                                                                                                                                                                                                             are justified
                                            Qualcomm Transaction Logs (Actuals-TransLog Detailed Data -
                               5/11/2018;                                                                                    QAPPCMSD09835535;   QAPPCMSD09835535;
                                            CY2017Q4 xlsx; Actuals-TransLog Detailed Data - CY1996-2010
                               11/1/2017;                                                                                    QNDCAL01103273;     QNDCAL01103273;
                                            Extract xlsx; Actuals-TransLog Detailed Data - CY2011
                               11/1/2017;                                                                                    QNDCAL01103274;     QNDCAL01103274;
                                            Extract xlsx; Actuals-TransLog Detailed Data - CY2012
                               11/1/2017;                                                                                    QNDCAL01103275;     QNDCAL01103275;
                                            Extract xlsx; Actuals-TransLog Detailed Data - CY2013
QX9292                         11/1/2017;                                                               Qualcomm             QNDCAL01103276;     QNDCAL01103276;      Rogers, Alex; Gonell, Fabian; Expert: Nevo, Aviv                       Qualcomm's business practices do not cause anticompetitive harm
                                            Extract xlsx; Actuals-TransLog Detailed Data - CY2014
                               11/1/2017;                                                                                    QNDCAL01103277;     QNDCAL01103277;
                                            Extract xlsx; Actuals-TransLog Detailed Data - CY2015
                               11/1/2017;                                                                                    QNDCAL01103278;     QNDCAL01103278;
                                            Extract xlsx; Actuals-TransLog Detailed Data - CY2016
                               11/1/2017;                                                                                    QNDCAL01103279;     QNDCAL01103279;
                                            Extract xlsx; Actuals-TransLog Detailed Data - CY2017Q1-
                               3/9/2018                                                                                      QNDCAL04878274      QNDCAL04878274
                                            Q3 xlsx)
                                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                                                                                             not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9293                         1/1/2018                                                                     Qualcomm         QAPPCMSD10051179    QAPPCMSD10051214     Chen, Liren; Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                             practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                             Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                                                                                             not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9294                         4/1/2018     Complete Terminal Patent License Agreement (4/1/2018)           Qualcomm         QAPPCMSD10052189    QAPPCMSD10052225     Chen, Liren; Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                             practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                             Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                             Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9295                         4/2/2012     Email regarding DOCOMO's Joint Venture                          Altman, Jeff     QAPPCMSD10052361    QAPPCMSD10052361     Amon, Cristiano; Mollenkopf, Steven; Wyatt, Will
                                                                                                                                                                                                                                             are justified; Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                                                                                             not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9296                         1/1/2018     Complete Terminal Patent License Agreement (1/1/2018)           Qualcomm         QAPPCMSD10052453    QAPPCMSD10052481     Chen, Liren; Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                             practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                             Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                                                                                             not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9297                         4/1/2018     Complete Terminal Patent License Agreement (4/1/2018)           Qualcomm         QAPPCMSD10052852    QAPPCMSD10052884     Chen, Liren; Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                             practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                             Qualcomm’s FRAND commitments and not anticompetitive
                                                                                                                                                                                                                                             Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                                                                                             not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9298                         10/1/2018    Complete Terminal Patent License Agreement (10/1/2018)          Qualcomm         QAPPCMSD10053345    QAPPCMSD10053384     Chen, Liren; Gonell, Fabian; Rogers, Alex; Expert: Nevo, Aviv
                                                                                                                                                                                                                                             practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                             Qualcomm’s FRAND commitments and not anticompetitive
                                            Email regarding Re: July meeting and Qualcomm's proposal with
QX9299                         8/20/2009                                                                    Aberle, Derek    QNDCAL00045615      QNDCAL00045647       Aberle, Derek; Altman, Steven; Hartogs, Michael                        Qualcomm is a leading contributor of cellular technologies
                                            attachment(s)
QX9300                         3/16/2017    Email regarding      request                                    Rose, Elliott    QNDCAL00189833      QNDCAL00189835       Mollenkopf, Steve                                                      Qualcomm’s agreements with Apple were not anticompetitive




                                                                                                                                                           17 of 19
                                                                                                     Case 5:17-cv-00220-LHK        Document
                                                                                                                   Federal Trade Commission       946-5 No.Filed
                                                                                                                                            vs. Qualcomm,          11/29/18
                                                                                                                                                            17-cv-0220 (N.D. Cal.) Page 19 of 20
                                                                                                                                                   Qualcomm's Exhibit List


                                                                                                               Author / Sender /
Trial Ex. No.   Dep. Ex. No.   Date         Description                                                                          Beginning Bates   Ending Bates         Sponsoring Witness                                                       Purpose
                                                                                                               Producing Party
                                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business; Modem chip business is highly
QX9301                         6/27/2011    Email regarding         RFP response prep with attachment(s)       Sheoran, Gautam QNDCAL00191186      QNDCAL00191194       Expert: Williams, Tim
                                                                                                                                                                                                                                                 competitive; Qualcomm’s business practices do not cause anticompetitive harm
                                                                                                           Casaccia,
QX9302                         11/19/2009   Email regarding           all hands with attachment(s)                               QNDCAL00284733    QNDCAL00284735       Casaccia, Lorenzo; Malladi, Durga; Thompson, James                       Qualcomm is a leading contributor of cellular technologies
                                                                                                           Lorenzo
QX9303                         8/3/2011     Email regarding QCT Roadmap, sensitive info with attachment(s) Scipione, Mario       QNDCAL00299237    QNDCAL00299368       Thompson, James                                                          Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
QX9304                         8/8/2006          _isw_aug_06 ppt                                           Qualcomm              QNDCAL00343280    QNDCAL00343280       Casaccia, Lorenzo; Malladi, Durga; Thompson, James                       Qualcomm is a leading contributor of cellular technologies
                                            Email regarding Re: QSIO-QCT sync on R13 - LTE PHY with        Casaccia,
QX9305                         7/7/2015                                                                                          QNDCAL00345175    QNDCAL00345190       Cassacia, Lorenzo                                                        Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            attachment(s)                                                  Lorenzo
                                                                                                                                                                                                                                                 Qualcomm's license agreements were not the result of coercion; Qualcomm's business practices
QX9306                         2/10/2012    Email regarding FW: Follow up                                      Salvatori, Enrico QNDCAL00423043    QNDCAL00423044       Aberle, Derek; Mollenkopf, Steven
                                                                                                                                                                                                                                                 are justified; Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                        Mollenkopf, Steven; Amon, Cristiano; Aberle, Derek; Expert: Chipty,
QX9307                         1/18/2013    Email regarding                                                    Weiser, Jonathan QNDCAL00649619     QNDCAL00649620                                                                                Qualcomm’s agreements with Apple were not anticompetitive
                                                                                                                                                                        Tasneem
                                                                                                                                                                                                                                                 Qualcomm’s license agreements are not the result of coercion; Qualcomm’s business practices
QX9308                         12/16/2003   Email regarding Fwd: Final                    with attachment(s)   Altman, Steve     QNDCAL00670231    QNDCAL00670241       Altman, Steven; Lupin, Louis; Rogers, Alex
                                                                                                                                                                                                                                                 are justified
                                                                                                                                                                                                                                                 Reasons for Qualcomm’s success in the modem chip business; Qualcomm’s business practices
QX9309                         12/7/2015    Email regarding 5G materials with attachment(s)                    Grob, Matt        QNDCAL00690964    QNDCAL00691150       Thompson, James                                                          do not cause anticompetitive harm; Qualcomm’s agreements with Apple were not
                                                                                                                                                                                                                                                 anticompetitive
                                            Email regarding FW: follow up of National Leading Group on the
                                                                                                                                                                        Altman, Steven; Cassacia, Lorenzo; Chen, Liren; Jacobs, Irwin; Rogers,
QX9310                         11/4/2016    Fight against IPR Infringement and Counterfeiting meeting with Chen, Liren           QNDCAL00714908    QNDCAL00714948                                                                                Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                        Alex; Thompson, James
                                            Qualcomm with attachment(s)
                                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies; Qualcomm’s license agreements are
                                                                                                                                                                        Aberle, Derek; Chen, Liren; Gonell, Fabian; Reifschneider, Eric; Rogers, not the result of coercion; Qualcomm’s business practices are justified; Qualcomm’s business
QX9311                         10/1/2016    Multiproduct Patent License Agreement (10/1/2016)                  Qualcomm          QNDCAL01094864    QNDCAL01094913
                                                                                                                                                                        Alex; Expert: Nevo, Aviv                                                 practices do not cause anticompetitive harm; Device-level licensing is consistent with
                                                                                                                                                                                                                                                 Qualcomm’s FRAND commitments and not anticompetitive
QX9312                         10/11/2017   Qualcomm PowerPoint                                                Rose, Elliott     QNDCAL01098685    QNDCAL01098774       Amon, Cristiano; Expert: Chipty, Tasneem; Kressin, Keith                 Modem chip business is highly competitive
                                                                                                                                                                                                                                                 Qualcomm is a leading contributor of cellular technologies; Qualcomm's license agreements
QX9313                         11/2009      Qualcomm presentation                                              Qualcomm          QNDCAL01916021    QNDCAL01916030       Altman, Steven; Lupin, Louis                                             were not the result of coercion; Qualcomm's business practices are justified; Qualcomm's
                                                                                                                                                                                                                                                 business practices do not cause anticompetitive harm
QX9314                         12/01/2014   Email regarding RE:     Pre-Meeting with attachment(s)             Sinder, Dan       QNDCAL02463483    QNDCAL02463485       Thompson, Jim; Chen, Liren; Malladi, Durga                               Qualcomm is a leading contributor of cellular technologies
                                            Email regarding R13 proposals (LTE) from Ooredoo with
QX9315                         4/16/2015                                                                       Yassin, Hani      QNDCAL02670581    QNDCAL02670636       Cassacia, Lorenzo; Thompson, James                                       Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            attachment(s)
                                                                                                                                                                                                                                                 CDMA and premium LTE are not appropriate antitrust markets; Modem chip business is highly
QX9316                         11/29/2016   ODM Brand Strategy Session v1 0                                    Weiner, Joel      QNDCAL02983685    QNDCAL02983710       Expert: Chipty, Tasneem; Aberle, Derek; Gonell, Fabian; Rogers, Alex
                                                                                                                                                                                                                                                 competitive
                                                                                                                                                                                                                                                 Qualcomm’s business practices are justified; Qualcomm’s business practices do not cause
QX9317                         10/27/2016   Email regarding Nokia submission with attachment(s)                Antush, Ron       QNDCAL02989684    QNDCAL02989693       Gonell, Fabian                                                           anticompetitive harm; Device-level licensing is consistent with Qualcomm’s FRAND
                                                                                                                                                                                                                                                 commitments and not anticompetitive
                                            Email regarding FW: Feedback on ZUC Ciphering, 2-wire coex
QX9318                         2/23/2012                                                                       Sinha, Pranesh    QNDCAL03064493    QNDCAL03064494       Schell, Steve (Apple)                                                    Qualcomm’s agreements with Apple were not anticompetitive
                                            interface, and RxD for TDSCDMA
                                                                                                                                                                                                                                                 Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies; Modem
QX9319                         3/1/2004     QCT Product Roadmap                                                Qualcomm          QNDCAL03213303    QNDCAL03213318       Thompson, James; Kressin, Keith                                          chip business is highly competitive; Reasons for Qualcomm's success in the modem chip
                                                                                                                                                                                                                                                 business
                                            Email regarding FW: BusinessWeek Briefing Sheet and final
QX9320          CX6193         7/13/2017                                                                       Gorostiza, Ryan   QNDCAL03441593    QNDCAL03441610       Expert: Andrews, Jeffrey; Malladi, Durga; Thompson, James                Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                            agenda with attachment(s)
                                                                                                                                                                        Cassacia, Lorenzo; Expert: Andrews, Jeffrey; Malladi, Durga;
QX9321                         4/25/2016    Email regarding PR deck with attachment(s)                         Koymen, Ozge      QNDCAL03448862    QNDCAL03448863                                                                                Cellular Industry is thriving; Qualcomm is a leading contributor of cellular technologies
                                                                                                                                                                        Thompson, James
                                                                                                                                                                                                                                                 Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9322                         6/14/2012    Email regarding Meizu                                              Amon, Cristiano   QNDCAL03554065    QNDCAL03554065       Aberle, Derek; Amon, Cristiano; Reifschneider, Eric
                                                                                                                                                                                                                                                 are justified; Qualcomm's business practices do not cause anticompetitive harm
                                                                                                                                                                                                                                                 Qualcomm's license agreements were not the result of coercion; Qualcomm's business practices
QX9323                         2/23/2012    Email regarding Re: E divestiture of SEMC                          Weiser, Jonathan QNDCAL03555809     QNDCAL03555812       Aberle, Derek; Gonell, Fabian
                                                                                                                                                                                                                                                 are justified; Qualcomm's business practices do not cause anticompetitive harm




                                                                                                                                                             18 of 19
                                                                                       Case 5:17-cv-00220-LHK        Document
                                                                                                     Federal Trade Commission       946-5No.Filed
                                                                                                                              vs. Qualcomm,         11/29/18
                                                                                                                                             17-cv-0220 (N.O. Cal.) Page 20 of 20
                                                                                                                                       Qualcomm's Exhibit List


         ----      ....                -                                                                --- - - ---                        ---              -        -                                                                 �
                                                                                                                  QNOCAL03630058;      QNDCAL03630058;
                                                                                                                  QNOCAL03630074;      QNDCAL03630074;
                                                                                                                  QNOCAL03630076;      QNDCAL03630076;
                                                                                                                  QNOCAL03630077;      QNDCAL03630077;
                                                                                                                  QNOCAL03630079;      QNDCAL03630079;
                                                                                                                  QNOCAL03630080;      QNDCAL03630080;
                                 Engineering photos (Dcp_0345 _mid jpg; MVC_373F jpg;                             QNOCAL03630083;      QNDCAL03630083;
                                 MVC_387F jpg; :MVC_393F jpg; MVC_475F jpg;                                       QNOCAL03630085;      QNDCAL03630085;
                                 MVC_476F jpg; :MVC_492F jpg; MVC_495F jpg;                                       QNOCAL03630086;      QNDCAL03630086;
QX9324             10/19/2017    MVC_497F jpg; :MVC_504F jpg; MVC_631F jpg;                       Qualcomm        QNOCAL03630088;      QNDCAL03630088;      Jacobs, Irwin; Thompson,James                                              Qualcomm is a leading contnbutor of cellular rechnologies
                                 MVC_633F jpg; oov_02_99_02 jpg; nov _02 _99_26 jpg;                              QNOCAL03630102;      QNDCAL03630102;
                                 nov_05_99_08 jpg; oov_ l 2_99 _70 jpg; oct_20_99_18 jpg;                         QNOCAL03630103;      QNDCAL03630103;
                                 oct_23_99_02 jpg; sep_l8_99_40 jpg)                                              QNOCAL03630110;      QNDCAL03630110;
                                                                                                                  QNOCAL03630112;      QNDCAL03630112;
                                                                                                                  QNOCAL03630121;      QNDCAL03630121;
                                                                                                                  QNOCAL03630125;      QNDCAL03630125;
                                                                                                                  QNOCAL03630131;      QNDCAL03630131;
                                                                                                                  QNOCAL03630132;      QNDCAL03630132;
                                                                                                                  QNOCAL03630138       QNDCAL03630138
QX9325             7/23/2010                                                                      Aberle,Derek    QNOCAL04400458       QNDCAL04400461       Aberle, Derek; Emert: A,"iv,Nevo                                           Qualcomm's business oractices are iustified
QX9326             2/17/2017    QC Portfolio Over     -SEPs+NSEPS odf                             Chen, Liren     QNOCAL04499067       QNDCAL04499133       Chen, Liren; Gonell, Fabian                                                Qualcomm is a leadi= contnbutor of cellular rechnololties
                                                  ;-�
                                Email regarding FW   meeting on Monday - pris"ileged                                                                        Aberle, Derek; Allman, Steven; Amon, Cristiano; Expert: Chipty,
QX9327             12/12/2012                                                                     Weiser, Jonathan QNOCAL04499243      QNDCAL04499244                                                                                  Qualcomm's agreemenls with Apple were not anticompetitive
                                communication                                                                                                               Tasneem; Jacobs, Paul; Mollenkoof, Steven
                                                                                                                                                            Aberle, Derek; Allman, Steven; Cben, Liren; Gonell, Fabian; Hartogs,Qualcomm's license agreements are oot the result ofcoercion; Qualcomm's business practices
QX9328             2/27/2018     Accrued balance spreadsbeet                                      Barrie,Rosie    QNOCAL04823595       QNDCAL04823595                                                                                                                                                  ..
                                                                                                                                                            Michael; Jacobs, Irwin; T >=in. Louis; Reifschneider, Eric; Ro2ers, Alex
                                                                                                                                                                                                                                are iuslilied; Quaicomm's agreements with Aoole were oot                  ve
                                                                                                                                                                                                                                Qualcomm's license agreements are oot the result ofcoercion; Qualcomm's business practices
QX9329             2/27/2018     QCT spreadsheet of agreements                                    Silvennan, Daniel QNOCAL04823596     QNDCAL04823596       Achour, Baaziz; Amon, Cristiaoo; Kressin, Keith                                                                                            ..
                                                                                                                                                                                                                                are iuslilied; Quaicomm's agreements with Aoole were oot                  ve
                                                                                                                                                                                                                                Quaicomm's business practices are justified; Qualcomm's business practices do not cause
QX9330             2/27/2018     ZTE Submission for Seoul High Court (Final Signed) pdf           Qualcomm        QNOCAL04860471       QNDCAL04860473       Expert: Nevo, A,"iv; Gonell, Fabian; Rogen, Alex                    anticompetitive hlllm; Device-level licensing is consistent with Qualcomm's FRAND
                                                                                                                                                                                                                                commitments and not anlicomnetitive
                                                                                                                                                            Expert: Cbipty, Tasneem; Expert: Snyder, Edward; Kalkman, John      Modem chip business is highly competitive; Quaicomm's business practices do not cause
QX9331             3/16/2016     Email regarding CDMA with attachment(s) and translation(s)       Oh, Sangjin     SFT-07228694         SFT-07228697
                                                                                                                                                            'Samsung)                                                           anlir�titive hamt
                                 Email regarding Weekly report of :1,,fatketing I Group (2012/3/16)                                                         Ahn,Seungho (Samsung); Hojin Kang, Alex (Samsung); Kalkman, John Qualcomm's license agreements are oot the result ofcoercion; Qualcomm's business practices
QX9332             3/16/2012                                                                        Lee,D S       SFT-17861702         SFT-17861719
                                 with attachment(s)                                                                                                         'Samsung); Lee, In�·-• r�m�,n•\                                     are iuslilied
                                 Report on How to Calculate Reasonable Royalties with                                                                                                                                           Qualcomm is a leading contnbutor of cellular rechnologies; Qualcomm's business practices are
QX9333             12/7/2009                                                                        Samsung       SFT-2641469          SFT-2641483          Expert: Nevo, A,"iv; Kalkman, John (Samsung); Lee, lnjung (Samsung)
                                 1ranslatiorusl                                                                                                                                                                                 ru.stified
                                                                                                                                                                                                                                Qualcomm's license agreements are oot the result ofcoercion; Qualcomm' s business practices
QX9334             1/17/2013     Email regarding License for A4WP SEPs with 1ranslation(s)        Pad:, Seho      SFT-3114943          SFT-3114944          Ahn, Seungho (Samsung); Kalkman, John (Samsung)                     are juslilied; Device-level licensing is consistent with Qualcomm's FRAND commitments and
                                                                                                                                                                                                                                not antir,nnwv,,titive
                                                                                                                  SONYQC-000006492;    SONYQC-000006543;
                                                                                                                  SONYQC-000006544;    SONYQC-000006761;                                                                               Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9335             8/18/2014                                                                      Rouse, Tom                                                Aberle, Derek; Gonell, Fabian; Reifschneider, Eric
                                                                                                                  SONYQC-000006762;    SONYQC-000007000;                                                                               are juslilied



                                JIIIIIIIIIII
                                                                                                                  SONYQC-000007181     SONYQC-000007334
         CX3945;                                                                                                                                                                                                                       Qualcomm's license agreements are not the result of coercion; Qualcomm's business practices
QX9336             06/24/2015                                                                     Yan, Ellen      ZTE55425             ZTE55429             Aberle, Derek; Shen,Spencer
         CX3945A                                                                                                                                                                                                                       are iuslilied; Quaicomm's business oractices do not cause anli�titive haml
                                 Letter Re: Intellectual Property Rights on arr-2000 Radio                                                                  Cassacia, I..orenz.o; Expert: Andrews, Jeffrey; Jacobs, Irwin; Lupin,
QX9337
                       6/2511999 Transmission Technolo2ies                                        lnffln LouisM   Q2017MDL8 00001097   Q2017MDL8 00001097   Louis; Tb�son, James                                                       Qualcomm is a lead;n• contnbutor of cellular rechnolo2ies
                                                                                                  Palkhiwala,                                               Amon, Cristiano; Expert: Cbipty, Tasneem; Kressin. Keith; Wyatt ,          Reasons for Qualcomm's success in the modem chip business; Modem chip business is highly
QX9338
                       5/13/2017 Email regarding FW: final strat deck with attachment(sl          Akash           Q2014FTC03955153     Q2014FTC03955154     William                                                                    conmetitive




                                                                                                                                                  19of 19
